Exhibit 10.2

Execution Copy

 

 

 

$200,000,000

CREDIT AGREEMENT

among

KNIGHT EXECUTION & CLEARING SERVICES LLC

and

KNIGHT CAPITAL AMERICAS, L.P.

as Borrowers,

KNIGHT CAPITAL GROUP, INC.

as Guarantor,

The Several Lenders from Time to Time Party Hereto,

US BANK NATIONAL ASSOCIATION

as Syndication Agent

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of June 29, 2011

 

 

 

J.P. MORGAN SECURITIES LLC

US BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   SECTION 1.         DEFINITIONS      1      1.1    Defined
Terms      1      1.2    Other Definitional Provisions      21    SECTION 2.
        AMOUNT AND TERMS OF COMMITMENTS      22      2.1    Revolving
Commitments      22      2.2    Procedure for Revolving Loan Borrowing      23
     2.3    Swingline Loans      24      2.4    Procedure for Swingline
Borrowing; Refunding of Swingline Loans      24      2.5    Commitment Fees,
etc.      26      2.6    Termination or Reduction of Revolving Commitments     
27      2.7    Optional Prepayments      27      2.8    Daily Calculation of
Loan Value; Mandatory Prepayments; Release of Pledged Eligible Assets      27   
  2.9    Conversion and Continuation Options      28      2.10    Limitations on
Eurodollar Tranches      29      2.11    Interest Rates and Payment Dates     
29      2.12    Computation of Interest and Fees      29      2.13    Inability
to Determine Interest Rate      29      2.14    Pro Rata Treatment and Payments
     30      2.15    Requirements of Law      31      2.16    Taxes      32     
2.17    Indemnity      35      2.18    Obligations to Mitigate      35      2.19
   Replacement of Lenders      36      2.20    Defaulting Lenders      36   
SECTION 3.         REPRESENTATIONS AND WARRANTIES      37      3.1    Financial
Condition      37      3.2    No Change      37      3.3    Existence;
Compliance with Law      38      3.4    Power; Authorization; Enforceable
Obligations      38      3.5    No Legal Bar      38      3.6    Litigation     
38      3.7    No Default      38      3.8    Ownership of Property; Liens     
39      3.9    Intellectual Property      39      3.10    Taxes      39     
3.11    Federal Regulations      39      3.12    ERISA      39      3.13   
Membership in FINRA; Registration, etc.      40      3.14    Subsidiaries     
40      3.15    Use of Proceeds      40      3.16    Environmental Matters     
41   



--------------------------------------------------------------------------------

  3.17    Accuracy of Information, etc.      41      3.18    Security Documents
     42    SECTION 4.         CONDITIONS PRECEDENT      42      4.1   
Conditions to Effectiveness      42      4.2    Conditions to Each Extension of
Credit      43    SECTION 5.         AFFIRMATIVE COVENANTS      44      5.1   
Financial Statements      44      5.2    Certificates; Other Information      45
     5.3    Payment of Obligations      46      5.4    Maintenance of Existence;
Compliance      46      5.5    Maintenance of Property; Insurance      46     
5.6    Inspection of Property; Books and Records; Discussions      46      5.7
   Notices      46      5.8    Use of Proceeds      47      5.9    Compliance
with Regulatory Requirements      47    SECTION 6.         NEGATIVE COVENANTS   
  47      6.1    Financial Covenants      47      6.2    [Reserved]      48     
6.3    Liens      48      6.4    Fundamental Changes      51      6.5   
Disposition of Property      51      6.6    Restricted Payments      52      6.7
   Capital Expenditures      52      6.8    Investments      53      6.9   
Transactions with Affiliates      54      6.10    Swap Agreements      54     
6.11    Changes in Fiscal Periods      54      6.12    Lines of Business      54
     6.13    Payments of Subordinated Indebtedness      55    SECTION 7.
        GUARANTEE      55      7.1    Guarantee      55      7.2    No
Subrogation      55      7.3    Amendments, etc. with respect to the Obligations
     56      7.4    Guarantee Absolute and Unconditional      56      7.5   
Reinstatement      57      7.6    Payments      57    SECTION 8.         EVENTS
OF DEFAULT      57    SECTION 9.         THE AGENTS      59      9.1   
Appointment      59      9.2    Delegation of Duties      60   



--------------------------------------------------------------------------------

  9.3    Exculpatory Provisions      60      9.4    Reliance by Administrative
Agent      60      9.5    Notice of Default      60      9.6    Non-Reliance on
Agents and Other Lenders      61      9.7    Indemnification      61      9.8   
Agent in Its Individual Capacity      61      9.9    Successor Administrative
Agent      62      9.10    Syndication Agent      62    SECTION 10.
      MISCELLANEOUS      62      10.1    Amendments and Waivers      62     
10.2    Notices      64      10.3    No Waiver; Cumulative Remedies      64     
10.4    Survival of Representations and Warranties      64      10.5    Payment
of Expenses and Taxes      64      10.6    Successors and Assigns;
Participations and Assignments      65      10.7    Adjustments; Set-off      68
     10.8    Counterparts      69      10.9    Severability      69      10.10
   Integration      69      10.11    GOVERNING LAW      69      10.12   
Submission To Jurisdiction; Waivers      69      10.13    Acknowledgements     
70      10.14    Releases of Guarantees and Liens      70      10.15    Release
of KCA      70      10.16    Confidentiality      70      10.17    WAIVERS OF
JURY TRIAL      71      10.18    USA PATRIOT Act      71   



--------------------------------------------------------------------------------

SCHEDULES: 1.1A    Advance Rate/Concentration Limits 1.1B    Commitments 1.1C   
Broker-Dealer Licenses and Memberships 1.1D    Broker-Dealer
Subsidiaries/Specified Subsidiaries 3.4    Consents, Authorizations, Filings and
Notices 3.9    Claims Asserted Against Intellectual Property 3.14   
Subsidiaries 3.18    UCC Filing Jurisdictions 6.2(e)    Existing Indebtedness
6.3(f)    Existing Liens 6.8    Existing Investments EXHIBITS: A-1    Form of
KCA Security Agreement A-2    Form of KECS Security Agreement B    Form of
Compliance Certificate C    Form of Closing Certificate D    Form of Assignment
and Assumption E-1    Form of Legal Opinion of Kirkland & Ellis LLP E-2    Form
of Legal Opinion of Leonard J. Amoruso F    Form of Borrowing Request G    Form
of Borrowing Base A Limit Notice H    Form of Borrowing Base B Limit Notice I   
Form of Exemption Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of June 29, 2011, among KNIGHT
EXECUTION & CLEARING SERVICES LLC, a Delaware limited liability company,
(“KECS”), and KNIGHT CAPITAL AMERICAS, L.P., a Delaware limited partnership,
(“KCA”), as borrowers (the “Borrowers”), KNIGHT CAPITAL GROUP, INC., a Delaware
corporation, as guarantor (the “Guarantor”), the several banks and other
financial institutions or entities from time to time party to this Agreement
(the “Lenders”), US BANK NATIONAL ASSOCIATION as syndication agent (in such
capacity, the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.

The parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively. Any change in the ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, Federal Funds Effective Rate or Eurodollar Rate, respectively.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Advance Rate”: as defined in Schedule 1.1A.

“Affected Lender”: as defined in Section 2.18.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise. For purposes of Section 6.9,
“Affiliate” shall also include a Person with the power, directly or indirectly,
to vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of such Person.

“Agent Indemnitee”: as defined in Section 9.7.

“Agents”: the collective reference to the Administrative Agent and the
Syndication Agent.

“Agreement”: as defined in the preamble hereto.

“Amex”: the American Stock Exchange.



--------------------------------------------------------------------------------

“Applicable Margin”: 1.50% for Loans (other than Borrowing Base B Loans) and
2.00% for Borrowing Base B Loans.

“Applicable Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Loans then outstanding
constitutes of the aggregate principal amount of all Revolving Loans then
outstanding.

“Approved Fund”: as defined in Section 10.6(b).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Revolving Extensions of Credit then outstanding; provided, that in
calculating any Lender’s Revolving Extensions of Credit for the purpose of
determining such Lender’s Available Commitment pursuant to Section 2.5, the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers”: as defined in the preamble hereto.

“Borrowing”: Revolving Loans made or continued by the Lenders, or Swingline
Loans made or continued by the applicable Swingline Lenders.

“Borrowing Base A Limit”: at any time for any Borrower, the aggregate Loan Value
of the Pledged Eligible Assets of such Borrower.

“Borrowing Base A Limit Notice”: as defined in Section 2.2(a).

“Borrowing Base A Loans”: any Loans which are secured by Pledged Eligible
Assets.

 

2



--------------------------------------------------------------------------------

“Borrowing Base B Limit”: at any time for KECS, an amount equal to 80% of the
excess, if any, of the Eligible NSCC Margin Deposits of KECS at such time over
the Eligible NSCC Margin Deposits of KECS in effect as at the close of business
on the day in the prior calendar month (or, if the certificate for such prior
calendar month with respect to its Eligible NSCC Margin Deposits has not been
delivered pursuant to Section 5.2(c), the preceding calendar month) that was the
day having the 10th lowest Eligible NSCC Margin Deposits of KECS during such
calendar month; provided that in no event shall at any time the Borrowing Base B
Limit exceed the amount of the Eligible NSCC Margin Deposits of KECS at such
time.

“Borrowing Base B Limit Notice”: as defined in Section 2.2(a).

“Borrowing Base B Loans”: any Loans the purpose and use of which is to satisfy
NSCC Deposit Requirements.

“Borrowing Date”: any Business Day specified by a Borrower as a date on which
such Borrower requests the Lenders to make Loans hereunder.

“Borrowing Request”: as defined in Section 2.2(a).

“Broker-Dealer Licenses and Memberships”: (a) the memberships of each Broker
Dealer Subsidiary that is a Domestic Subsidiary with NSCC, DTC and FINRA,
(b) the other memberships listed on Schedule 1.1C of each Broker-Dealer
Subsidiary, and (c) the licenses with Governmental Authorities listed on
Schedule 1.1C of each Broker-Dealer Subsidiary.

“Broker-Dealer Registrations”: the registrations of each Broker-Dealer
Subsidiary with the SEC and all other Governmental Authorities which require
registration and have jurisdiction over such Broker-Dealer Subsidiary.

“Broker-Dealer Subsidiaries”: the Subsidiaries of the Guarantor listed on
Schedule 1.1D and any other Subsidiary of the Guarantor that becomes a
registered broker-dealer after the date hereof.

“Business”: as defined in Section 3.16(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries, but excluding
(i) expenditures to the extent made with the proceeds of, or in exchange for,
any Recovery Event or Disposition permitted under Section 6.5 that, in each
case, is used to purchase property that is useful in the business of the
Guarantor and its Subsidiaries and (ii) expenditures that constitute Permitted
Acquisitions.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within two years from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits, bankers’
acceptances or overnight bank deposits having maturities of one year or less
from the date of acquisition issued by any Lender or by any commercial bank
having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of two
years or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A2 by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds substantially all of whose investments are in assets satisfying
the requirements of clauses (a) through (f) of this definition; or (h) money
market funds that (1) comply with the criteria set forth in SEC Rule 2a-7 under
the Investment Company Act of 1940, as amended, (2) are rated AAA by S&P and Aaa
by Moody’s and (3) have portfolio assets of at least $5,000,000,000 or
(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Closing Date”: June 29, 2011, if the conditions precedent set forth in
Section 4.1 shall have been satisfied or waived on such date.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property and assets of a Borrower with respect to which a Lien
is purported to be created pursuant to a Security Document.

“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Loans and participate in Swingline Loans in an aggregate principal amount not to
exceed the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1B or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original aggregate amount of the
Commitments is $200,000,000.

 

4



--------------------------------------------------------------------------------

“Commitment Fee Rate”: 0.25% per annum.

“Commitment Period”: the period from and including the Closing Date to the
Termination Date.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under “common control” with any Loan Party within the meaning of Section 4001 of
ERISA or is part of a group that includes any Loan Party and that is treated as
a single employer with any Loan Party under Sections 414(b) or (c) of the Code
or, solely for purposes of Section 412 of the Code, under Sections 414(m) or
(o) of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Concentration Limit”: as defined in Schedule 1.1A.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated May 11, 2011 and furnished to certain Lenders.

“Consolidated EBITDA”: with respect to any Person for any period, Consolidated
Net Income of such Person for such period plus (a) without duplication and to
the extent deducted in determining such Consolidated Net Income, the sum of
(i) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness, but not counting any items in this clause (i) attributable to
Excluded Debt, (ii) consolidated income tax and franchise tax expense for such
period, (iii) all amounts attributable to depreciation and amortization, but not
counting any amounts attributable to Excluded Debt, (iv) all extraordinary,
nonrecurring or one time charges for such period (including (i) whether or not
otherwise includable as a separate item in the consolidated statement of
operations for such period, losses on the sales of assets outside of the
ordinary course of business and (ii) if and to the extent included as a separate
item in the consolidated statement of operations for such period, restructuring
charges (including severance, relocation costs, one-time compensation charges,
integration and facilities opening costs, recruiting and signing costs,
retention or completion bonuses, transition costs and costs from curtailments or
modifications to pension and post-retirement employee benefit plans)), (v) all
non-cash charges associated with stock based employee compensation for such
period, (vi) all other non-cash charges for such period (including impairment
charges of fixed and/or intangible assets) other than non-cash charges resulting
from marked-to-market adjustments of securities positions made in the ordinary
course of business, (vii) costs and expenses incurred during such period as a
result of any Material Acquisition, investment or Material Disposition permitted
hereunder (whether or not consummated), (viii) costs and material expenses
incurred in connection with any issuance (or proposed issuance) of Indebtedness
(including the Loans), or Capital Stock or any refinancing transaction (or
proposed refinancing transaction) or any amendment or other modification of any
debt instrument, in each case, whether or not consummated, (ix) to the extent
actually reimbursed or reimbursable, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with a Permitted
Acquisition and (x) to the extent covered by insurance under which the insurer
has been properly notified and has not denied or contested coverage, expenses
with respect to liability or casualty events, minus (b) without duplication and
to the extent included in determining such Consolidated Net Income, the sum of
(i) all extraordinary, nonrecurring or one time gains for such period
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (ii) income tax benefits (to
the extent not netted from income tax expense), (iii) all non-cash gains
associated with stock based employee compensation for such period and (iv) all
other non-cash gains for such period, other than non-cash gains resulting from

 

5



--------------------------------------------------------------------------------

marked-to-market adjustments of securities positions made in the ordinary course
of business, all determined on a consolidated basis in accordance with GAAP. For
the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Guarantor or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period and (ii) if during such
Reference Period the Guarantor or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit or division of a business or constitutes at least a majority
of the common stock of a Person and (b) involves the payment of consideration by
the Guarantor and its Subsidiaries in excess of $20,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit or division of a business of the Guarantor and/or its
Subsidiaries or constitutes at least a majority of the common stock of any
Subsidiary and (b) yields gross proceeds to the Guarantor or any of its
Subsidiaries in excess of $20,000,000. Consolidated EBITDA shall be calculated
on a pro forma basis for all purposes of this Agreement.

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a)(i) Consolidated Total Debt on such day to (b) Consolidated EBITDA of the
Guarantor for such period.

“Consolidated Net Income”: for any period, the consolidated net income (or
deficit) of the Guarantor and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that the income (or
deficit) of any Person (other than a Subsidiary of the Guarantor) in which the
Guarantor or any of its Subsidiaries has an ownership interest shall only be
included to the extent that any such income is actually received by the
Guarantor or such Subsidiary in the form of dividends or similar distributions.

“Consolidated Net Revenue”: for any period, the consolidated revenue of the
Guarantor and its Subsidiaries for such period minus interest expense of the
Guarantor and its Subsidiaries for such period, in each case determined on a
consolidated basis in accordance with GAAP.

“Consolidated Tangible Net Worth”: at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Guarantor and its Subsidiaries under stockholders’ equity at such date minus the
amount of all intangible items included therein, including, without limitation,
goodwill, franchises, licenses, patents, trademarks, trade names, copyrights,
service marks, brand names and write-ups of assets (but only to the extent that
such items would be included on a consolidated balance sheet of the Guarantor
and its Subsidiaries in accordance with GAAP).

“Consolidated Total Debt”: at any date, (i) the aggregate principal amount of
all Indebtedness of the Guarantor and its Subsidiaries at such date, determined
on a consolidated basis (to the extent such Indebtedness would be included on a
balance sheet prepared in accordance with GAAP) but excluding Excluded Debt
minus (ii) an amount equal to the unrestricted cash and Cash Equivalents of the
Guarantor net of the excess of its current third-party accounts payable over its
current third-party accounts receivable (with such current third-party accounts
payable and current third-party accounts receivable determined in accordance
with GAAP); provided that the amount deducted from Consolidated Total Debt
pursuant to this clause (ii) shall not exceed $150,000,000.

 

6



--------------------------------------------------------------------------------

“Continuing Directors”: the directors of the Guarantor on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Guarantor is recommended by at least a
majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Party”: the Administrative Agent, the Swingline Lenders or any other
Lender.

“Customer Deficiency”: as defined in Section 2.8(a).

“Customer Loan”: any Loan which has been designated by KECS pursuant to
Section 2.02 or Section 2.04 (or redesignated pursuant to Section 7 of the KECS
Security Agreement) as a “Customer Loan”.

“Customer Pledged Eligible Asset”: at any time, any Pledged Eligible Asset that
is pledged at such time to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders to secure Customer Obligations (as defined
in the KECS Security Agreement) pursuant to the terms of the KECS Security
Agreement.

“Customer Revolving Credit Exposure”: with respect to any Lender at any time,
the aggregate outstanding principal amount of such Lender’s Revolving Loans
designated as Customer Loans plus such Lender’s Applicable Percentage multiplied
by all Swingline Loans outstanding at such time designated as Customer Loans.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Swingline Loans or (iii) pay over
to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Guarantor, any Borrower or any Credit Party in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

“Deficiency”: as defined in Section 2.8(a).

“Deficiency Notice”: as defined in Section 2.8(a).

 

7



--------------------------------------------------------------------------------

“Disposition”: with respect to any property, any sale, lease, sale/leaseback
transaction, assignment (other than any collateral assignment), conveyance,
transfer or other disposition thereof. The terms “Dispose” and “Disposed of”
shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Guarantor organized under the laws
of any jurisdiction within the United States.

“DTC”: The Depository Trust Company and its successors and assigns.

“Eligible Assets”: at any time, (i) Eligible U.S. Government Bonds,
(ii) Eligible MBS, (iii) Eligible Corporate Debt, (iv) Eligible Listed Equities,
(v) Eligible ETFs and (vi) Eligible Non-Listed Equities; provided, in any event,
that “Eligible Assets” shall not include warrants or options and provided,
further, that the determination of “Eligible Assets” for any Borrower shall at
all times be subject to the Concentration Limit.

“Eligible Asset Category”: as defined in the definition of Advance Rate.

“Eligible Corporate Debt”: at any time, corporate debt securities which are
rated by S&P or Moody’s or both; provided that the rating for such corporate
debt securities from S&P shall not be below BBB- and the rating for such
corporate debt securities from Moody’s shall not be below Baa3.

“Eligible ETFs”: at any time, any reasonably diversified exchange-traded funds
that any Borrower requests be considered an “Eligible ETF” for purposes hereof,
subject to the consent of the Administrative Agent to such exchange-traded fund
being considered an “Eligible ETF” (such consent not to be unreasonably withheld
or delayed). For the avoidance of doubt, leveraged exchange-traded funds shall
not constitute “Eligible ETFs”.

“Eligible U.S. Government Bonds”: at any time, government bonds issued by the
United States government and backed by the full faith and credit of the United
States.

“Eligible Listed Equities”: at any time, common and preferred equity securities,
American depositary receipts and closed-end mutual funds that are then listed on
the NYSE, NASDAQ or Amex (regardless of the venue used to execute trades with
respect to such securities or receipts).

“Eligible MBS”: at any time, mortgage backed securities which are rated AAA by
S&P and Aaa by Moody’s and issued by an agency sponsored or owned by the United
States Government.

“Eligible Non-Listed Equities”: at any time, common and preferred equity
securities that are not then listed on the NYSE, NASDAQ or Amex and American
depositary receipts which are traded over-the-counter.

“Eligible NSCC Margin Deposits”: NSCC Margin Deposits, other than any such
deposits relating to individual transactions that are outstanding for more than
five Business Days. The amount of Eligible NSCC Margin Deposits for KECS at any
time shall not exceed the NSCC Deposit Requirements applicable to KECS at such
time.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

8



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans, all of which
have current Interest Periods beginning on a same date and ending on a same
later date (whether or not such Loans shall originally have been made on the
same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended, including the
rules and regulations promulgated thereunder.

“Excluded Debt”: Indebtedness incurred (a) in the ordinary course of business by
a Broker-Dealer Subsidiary, any other Subsidiary that is an operating regulated
entity or any licensed mortgage Subsidiary or any Subsidiary of a Broker-Dealer
Subsidiary, other Subsidiary that is an operating regulated entity or licensed
mortgage Subsidiary and that is (i) (y) in the case of any Broker-Dealer

 

9



--------------------------------------------------------------------------------

Subsidiary, secured under customary terms by marketable securities and similar
or related assets and (x) in the case of any Subsidiary that is an operating
regulated entity or licensed mortgage Subsidiary or any Subsidiary thereof,
secured under customary terms by marketable securities, financial instruments
and similar or related assets, which in each case would be customarily subject
of a Repo Transaction or customarily acceptable as “borrowing base collateral”
in secured warehouse financings for similar companies or (ii) unsecured but
where such Subsidiary holds unencumbered cash and marketable securities and
similar or related assets with a fair market value sufficient to fully secure
such indebtedness, or (b) by KECS in the form of Borrowing Base B Loans.

“Excluded Taxes”: as defined in Section 2.16.

“FATCA”: Sections 1471 through 1474 of the Code as of the date hereof and any
existing or future regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
Federal funds brokers of recognized standing selected by it.

“Federal Funds Rate”: for any day for any Borrowing, a rate per annum equal to
the greater of (a) the rate of interest per annum which is the average of the
rates on the offered side of the Federal funds market quoted by three interbank
Federal funds brokers at the approximate time of such Borrowing (for the first
day of such Borrowing and until the next Business Day) and 12:00 Noon (New York
City time) (for each subsequent Business Day while such Borrowing is outstanding
and until the next Business Day), selected by the Administrative Agent, for
dollar deposits in immediately available funds in an amount comparable to the
portion of such Borrowing made available by JPMorgan Chase Bank, N.A. and
(b) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period. For the avoidance of
doubt, the Federal Funds Rate shall be determined on each Business Day on which
a Borrowing of Loans is requested or outstanding, as provided herein.

“Federal Funds Rate Loans”: Loans the rate of interest applicable to which is
based upon the Federal Funds Rate.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

“FINRA”: the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

“Firm Deficiency”: as defined in Section 2.8(a).

“Firm Loan”: any Loan which has been designated by KECS pursuant to Section 2.02
or Section 2.04 (or redesignated pursuant to Section 7 of the KECS Security
Agreement) as a “Firm Loan”.

“Firm Pledged Eligible Asset”: at any time, any Pledged Eligible Asset (other
than a Customer Pledged Eligible Asset) that is pledged at such time to the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
to secure the Obligations (as defined in the KECS Security Agreement) pursuant
to the terms of the KECS Security Agreement.

 

10



--------------------------------------------------------------------------------

“Firm Revolving Credit Exposure”: with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Revolving Loans
designated as Firm Loans plus such Lender’s Applicable Percentage multiplied by
all Swingline Loans outstanding at such time designated as Firm Loans.

“Foreign Subsidiary”: any Subsidiary of the Guarantor that is not a Domestic
Subsidiary.

“Funding Default”: means the failure by a Defaulting Lender to fund any portion
of its Loans as of the time required to be funded by it hereunder or to acquire
participating interests in Swingline Loans in accordance with Section 2.4.

“Funding Office”: the office of the Administrative Agent specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrowers and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that (i) for purposes of Section 6.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1 and (ii) right-to-use assets,
lease commitment liabilities and requirements that operating leases be treated
similarly to capital leases arising from lease related Accounting Changes
effected at any time after the Closing Date, to the extent such assets and
liabilities would not have been classified or recognized as assets or
liabilities or such leases would not have been classified as capital leases
under GAAP as in effect as of the Closing Date, shall not be given effect for
any purpose under this Agreement. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then,
at the request of the Borrowers or the Administrative Agent, the Guarantor, the
Borrowers and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Guarantor’s and the Borrowers’ financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrowers, the Guarantor, the Administrative Agent and the Required Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Guarantor and its Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (other than
guarantees in respect of ordinary course trading obligations and leases)
(“primary obligations”) of any other third Person (the “primary obligor”)

 

11



--------------------------------------------------------------------------------

in any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the applicable Borrower in good faith.

“Guarantor”: as defined in the Preamble hereof.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) trade payables incurred in the ordinary course of such Person’s business and
(ii) earn-out obligations until such obligations become a liability on the
balance sheet of such Person in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation (provided that the amount of
any such obligation shall be limited to the lesser of the stated amount thereof
and the fair market value of such property), (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Swap Agreements
and (k) for the purposes of Section 8(e) only, all obligations or liabilities of
such Person arising from a Repo Transaction; provided, that the term
“Indebtedness” shall not include (A) payments and obligations with respect to
deferred employee compensation, stock appreciation rights and similar
obligations and (B) agreements providing for indemnification, for the adjustment
of purchase price or for similar adjustments in connection with a Permitted
Acquisition or other permitted Investment or a Disposition permitted by
Section 6.5. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnified Liabilities”: as defined in Section 10.5

 

12



--------------------------------------------------------------------------------

“Indemnitee”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges in intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, patents,
trademarks, and trade secrets, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Federal Funds Rate Loan, the last day of
each calendar month to occur during which such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, and (d) as to any
Loan, the date of any repayment or prepayment made in respect thereof (except in
the case of a prepayment of a Federal Funds Rate Loan).

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the applicable Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) no Borrower may select an Interest Period that would extend beyond the
Maturity Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) each Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investments”: as defined in Section 6.8.

“KCA Security Agreement”: the Security Agreement to be executed and delivered by
KCA, substantially in the form of Exhibit A-1.

 

13



--------------------------------------------------------------------------------

“KECS Security Agreement”: the Security Agreement to be executed and delivered
by KECS, substantially in the form of Exhibit A-2.

“Lead Arrangers”: J.P. Morgan Securities LLC and US Bank National Association.

“Lenders”: as defined in the preamble hereto.

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever in the nature of a security
interest (including any conditional sale or other title retention agreement and
any capital lease having substantially the same economic effect as any of the
foregoing).

“Limited Permitted Liens”: with respect to KCA, as defined in the KCA Security
Agreement and with respect to KECS, as defined in the KECS Security Agreement.

“Liquidity Ratio”: at any time for each Borrower, the ratio of (a) (i) the sum
of the value of unencumbered marketable securities (determined after taking into
account prudent and customary financing haircuts as reasonably determined by
such Borrower) and unencumbered cash held by such Borrower plus (ii) the sum of
the amount of unencumbered marketable securities (determined after taking into
account prudent and customary financing haircuts as reasonably determined by
such Borrower) and unencumbered cash held by any Specified Subsidiary of such
Borrower (but only to the extent any marketable securities and cash held by such
Specified Subsidiary may then be made available to such Borrower in compliance
with applicable regulatory restrictions, Requirements of Law and Contractual
Obligations) and Eligible NSCC Margin Deposits (solely to the extent of the
lesser of (x) the excess, if any, of the Borrowing Base B Limit at such time
over the aggregate amount of all Borrowing Base B Loans outstanding on such date
and (y) the Available Commitments) to (b) the sum of the aggregate principal
amount of the unsecured consolidated Indebtedness of such Borrower and all of
its Specified Subsidiaries, excluding liabilities for intercompany advances
funded by the Guarantor or any of its Subsidiaries with long term capital and
(for the avoidance of doubt) Borrowing Base B Loans.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: the Borrowers and the Guarantor.

“Loan Value”: as to the Pledged Eligible Assets of a Borrower at any time, the
sum of the Pledged Eligible Asset Loan Values of such Borrower for all Pledged
Eligible Assets at such time, as most recently determined by the Administrative
Agent.

“Market Value”: as to any Pledged Eligible Asset, the market value determined by
the Administrative Agent in its usual and customary manner by using closing
price information on the securities exchange where the relevant Pledged Eligible
Asset is traded on the most recent trading date preceding the date of
determination or, if such determination is being made at the discretion of the
Administrative Agent on an intraday basis or if the relevant Pledged Eligible
Asset is not traded on a securities exchange, as otherwise reasonably determined
by the Administrative Agent from one or more pricing services selected by the
Administrative Agent in its reasonable discretion and notified to the Borrowers.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect”: any event, development or circumstance that has had
or is reasonably likely to have a material adverse effect on (a) the business,
property, operations or financial condition of the Guarantor and its
Subsidiaries taken as a whole; provided that no change, state, of facts or
occurrence resulting from general economic or market conditions in any
jurisdictions in which the Loan Parties operate or from the economic or
financial environment generally affecting the industry in which the Loan Parties
operate shall by itself be deemed to constitute a Material Adverse Effect, or
(b) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

“Material Group Member”: the Guarantor, each Borrower or any Material
Subsidiary.

“Material Indebtedness”: Indebtedness (other than the Loans) including, without
limitation, obligations in respect of one or more Swap Agreements or Repo
Agreements, of any one or more of the Guarantor, any Borrower or any other
Material Group Members, an outstanding principal amount of which exceeds in the
aggregate $25,000,000. For the purposes of determining Material Indebtedness,
(i) the “obligations” of the Guarantor, any Borrower or any other Material Group
Members in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to netting agreements) that the Guarantor,
Borrower or applicable Material Group Member would be required to pay if such
Swap Agreement were terminated at such time and (ii) the “obligations” of the
Guarantor, any Borrower or any other Material Group Members in respect of any
Repo Transaction at any time shall be the net deficit amount of such Repo
Transaction, calculated as the difference between the amount payable by the
applicable Guarantor, Borrower or Material Group Member pursuant to such Repo
Transaction and the present market value of the securities or other assets it is
entitled to receive upon making such payment.

“Material Subsidiary”: at any date, any Subsidiary of the Guarantor that, as of
the last day of the most recently ended fiscal quarter of the Guarantor, had
assets or revenues (on a consolidated basis including its Subsidiaries) with a
value in excess of 2.0% of the consolidated assets of the Guarantor or 2.0% of
the consolidated revenues of the Guarantor; provided, that in the event
Subsidiaries that would otherwise not be Material Subsidiaries shall in the
aggregate account for a percentage in excess of 5.0% of the consolidated assets
of the Guarantor or 5.0% of the consolidated revenues of the Guarantor as of the
end of and for the most recently completed fiscal year, then one or more of such
Subsidiaries as designated by the Guarantor (or, if the Guarantor shall make no
designation, one or more of such Subsidiaries in descending order based on their
respective contributions to the consolidated assets of the Guarantor), shall be
included as Material Subsidiaries to the extent necessary to eliminate such
excess.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Minimum TNW”: at any time, (a) in the case of KECS, $114,400,000, (b) in the
case of KCA, $508,000,000 and (c) in the case of the Guarantor, the sum of
(i) $761,800,000 plus (ii) 50% of cumulative Consolidated Net Income for each
fiscal quarter of the Guarantor ended after the Closing Date (beginning with the
fiscal quarter ending June 30, 2011) for which Consolidated Net Income of the
Guarantor is positive; provided that such sum shall be reduced by an amount (but
not exceeding $100,000,000 for any fiscal year of the Guarantor and $200,000,000
in the aggregate since the Closing Date) which is equal to 75% of the sum of
(x) any consideration paid for repurchases by the Guarantor of its Capital Stock
since the Closing Date plus (y) any consideration (other than consideration
consisting of Capital Stock of the Guarantor) attributable to acquisitions of
goodwill in Permitted Acquisitions since the Closing Date. For purposes of this
definition, (i) in the case of any Permitted Acquisition that

 

15



--------------------------------------------------------------------------------

includes an acquisition of goodwill and other assets for a combination of
Capital Stock of the Guarantor and other types of consideration, the various
assets acquired shall be ratably attributed to the various types of
consideration paid and (ii) acquisitions financed with the net cash proceeds of
issuances of Capital Stock by the Guarantor issued or sold to third parties
shall be treated as acquisitions for consideration consisting of Capital Stock
of the Guarantor and not cash.

“Moody’s”: as defined in the definition of “Cash Equivalents”.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which a Loan Party or a Commonly Controlled Entity is obligated to
contribute.

“NASDAQ”: the electronic inter-dealer quotation system owned and operated by
NASDAQ, Inc., a subsidiary of the National Association of Securities Dealers,
Inc.

“Net Capital”: as defined in paragraph (c)(2) of Rule 15c3-1 of the Exchange Act
or any similar or comparable foreign regulation.

“Non-Consenting Lender”: as defined in Section 2.19(b).

“Non-Customer Deficiency”: as defined in Section 2.8(a).

“Non-Customer Loan”: any Loan which has been designated by KECS pursuant to
Section 2.02 or Section 2.04 (or redesignated pursuant to Section 7 of the KECS
Security Agreement) as a “Non-Customer Loan”.

“Non-Customer Pledged Eligible Asset”: at any time, any Pledged Eligible Asset
that is pledged at such time to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders to secure Non-Customer Obligations (as
defined in the KECS Security Agreement) pursuant to the terms of the KECS
Security Agreement.

“Non-Customer Revolving Credit Exposure”: with respect to any Lender at any
time, the aggregate outstanding principal amount of such Lender’s Revolving
Loans designated as Non-Customer Loans plus such Lender’s Applicable Percentage
multiplied by all Swingline Loans outstanding at such time designated as
Non-Customer Loans.

“Non-Excluded Taxes”: as defined in Section 2.16(a).

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“NSCC”: the National Securities Clearing Corporation.

“NSCC Deposit Requirements”: cash collateral requirements established by NSCC in
connection with securities clearing services provided by NSCC, as such
requirements may be amended, supplemented or otherwise modified from time to
time.

“NSCC Margin Deposits”: deposits made by KECS with NSCC in connection with
securities clearing services provided to it by NSCC.

“NYSE”: the New York Stock Exchange, Inc.

 

16



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrowers, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Loan Parties pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties relating thereto.

“Participant”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.18.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any acquisition of all or substantially all the assets
of, or more than 50% of the shares or other equity interests in, a Person or
division or line of business of a Person that is either (x) in the same line of
business of the Guarantor and its Subsidiaries, taken as a whole, or (y) in a
line of business that is not substantially different from those lines of
businesses conducted by the Guarantor and its Subsidiaries, taken as a whole, on
the Closing Date or any business similar, ancillary, complementary or otherwise
reasonably related thereto or that is a reasonable extension, development or
expansion thereof, if immediately after giving effect thereto: (a) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (b) any acquired or newly formed corporation, partnership,
association or other business entity shall be a Subsidiary and (c) the Guarantor
and the Subsidiaries shall be in compliance, on a pro forma basis after giving
effect to such acquisition, with the covenants contained in Section 6.1(a) and
(c), recomputed as at the last day of the most recently ended fiscal quarter of
the Guarantor and the Subsidiaries for which financial information is required
to be delivered as if such acquisition and related financings or other
transactions had occurred on the first day of each relevant period for testing
such compliance.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan (as defined in
Section 3(3) of ERISA), other than any Multiemployer Plan, that is subject to
Title IV of ERISA and in respect of which any Loan Party or any Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Pledged Eligible Asset”: at any time, with respect to any Borrower, any
Eligible Asset that is pledged at such time to the Administrative Agent for the
benefit of the Lenders to secure the

 

17



--------------------------------------------------------------------------------

obligations of such Borrower in respect of Borrowing Base A Loans pursuant to
the terms of the KCA Security Agreement or KECS Security Agreement, as
applicable, and, in the case of any Eligible Asset pledged by KECS, is either a
Customer Pledged Eligible Asset, a Non-Customer Pledged Eligible Asset or a Firm
Pledged Eligible Asset.

“Pledged Eligible Asset Loan Value”: as to any Pledged Eligible Asset at any
time, the product of (a) the Advance Rate for such Pledged Eligible Asset based
on the Eligible Asset Category of such Pledged Eligible Asset and (b) the Market
Value of such Pledged Eligible Asset, as most recently determined by the
Administrative Agent.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“pro forma”: all pro forma computations required to be made hereunder giving
effect to any acquisition, investment, sale, disposition, merger or similar
event shall reflect on a pro forma basis such event and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
and may also reflect (x) any projected synergies, cost savings or similar
benefits expected to be realized as a result of such event to the extent such
synergies, cost savings or similar benefits would be permitted to be reflected
in financial statements prepared in compliance with Article 11 of Regulation S-X
under the Securities Act of 1933, as amended, and (y) any other demonstrable
synergies, cost-savings and other adjustments not included in the foregoing
clause (x) that are reasonably anticipated by the Guarantor to be achieved in
connection with any such event for the 12-month period following the
consummation of such event, which the Guarantor determines are reasonable and as
set forth in a certificate of the chief financial officer of the Guarantor;
provided, that the aggregate additions to Consolidated EBITDA, for any period
being tested, pursuant to this clause (y) shall not exceed 15% of the amount of
Consolidated EBITDA calculated without giving effect to this clause (y).

“Properties”: as defined in Section 3.16(a).

“Proposed Change”: as defined in Section 2.19(b).

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.4.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is in reorganization within the meaning of Section 4241
of ERISA.

“Repo Transaction”: any of the following: repurchase agreements, reverse
repurchase agreements, sell buy backs and buy sell backs agreements, securities
lending and borrowing agreements and any other agreement or transaction similar
to those referred to above in this definition.

 

18



--------------------------------------------------------------------------------

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
applicable regulations.

“Required Lenders”: at any time, Lenders holding more than 50% of the sum of the
Total Commitments then in effect (or, if the Commitments have terminated, of the
sum of the aggregate amount of the Revolving Extensions of Credit then
outstanding).

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. Notwithstanding anything in this Agreement to the contrary, any
reference in this Agreement to the adoption of or a change in a Requirement of
Law after the date hereof (or substantially similar reference) shall be deemed
to include (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, regardless of the date enacted, adopted, issued
or implemented.

“Responsible Officer”: with respect to any Loan Party, the chief executive
officer, president or chief financial officer, but in any event, with respect to
financial matters, the chief financial officer.

“Restricted Payments”: as defined in Section 6.6.

“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding and (b) such Lender’s Applicable Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

“Revolving Loans”: as defined in Section 2.1(a).

“S&P”: as defined in the definition of “Cash Equivalents”.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Agreements”: the KCA Security Agreement and the KECS Security
Agreement.

“Security Documents”: the collective reference to the Security Agreements and
all other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Single Employer Plan”: any Plan (other than a Multiemployer Plan) that is
covered by Sections 412 or 430 of the Code or Section 302 or Title IV of ERISA.

“Specified Subsidiary”: any Subsidiary of a Borrower specified as a Specified
Subsidiary on Schedule 1.1D.

 

19



--------------------------------------------------------------------------------

“Subordinated Indebtedness”: Indebtedness of the Guarantor that qualifies as
“Subordinated Indebtedness” as defined in the Term Loan Agreement.

“Subordinated Notes”: the Guarantor’s 3.50% cash convertible senior subordinated
notes in aggregate principal amount of $375,000,000 due March 2015.

“Subordinated Notes Indenture”: the Indenture dated March 19, 2010 between the
Guarantor and Deutsche Bank Trust Company Americas as trustee for the
Subordinated Notes.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Guarantor.

“Supermajority Lenders”: at any time, Lenders holding more than 66 2/3% of the
sum of the Total Commitments then in effect (or, if all of the Commitments have
been terminated, of the sum of the aggregate amount of the Revolving Extensions
of Credit then outstanding).

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Guarantor or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Lenders”: each Lender designated as such by the Borrowers, with the
consent of such Lender, in a written or telephonic notice to the Administrative
Agent for one or more Borrowings of Swingline Loans in an aggregate amount as so
consented to by such Lender.

“Swingline Loans”: as defined in Section 2.3(a).

“Swingline Participation Amount”: as defined in Section 2.4(d).

“Syndication Agent”: as defined in the preamble hereto.

“Term Loan Credit Agreement”: the Term Loan Credit Agreement, dated as of
June 29, 2011, among the Guarantor, the lenders party thereto, US Bank National
Association as Syndication Agent and JPMorgan Chase Bank, N.A., as
administrative agent.

“Term Loan Documents”: the “Loan Documents” as defined in the Term Loan Credit
Agreement.

“Term Loan Obligations”: the “Obligations” as defined from time to time in the
Term Loan Credit Agreement.

“Termination Date”: June 27, 2012.

 

20



--------------------------------------------------------------------------------

“Test Draw”: as defined in Section 3.15(a).

“Test Draw Loan”: as defined in Section 3.15(a).

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect. The original amount of the Total Commitments is $200,000,000.

“Total Deficiency”: as defined in Section 2.8(a).

“Total Extensions of Credit”: at any time, the aggregate amount of the Revolving
Extensions of Credit of the Lenders outstanding at such time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Federal Funds Rate Loan or a Eurodollar
Loan.

“United States”: the United States of America.

“U.S. Lender”: as defined in Section 2.16(d).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Guarantor or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof), (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time, if and to the
extent such supplement, restatement or other modification was not prohibited by
the terms of any Loan Document.

 

21



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans (“Revolving Loans”) to
each Borrower from time to time on any Business Day during the Commitment
Period, at such times as such Borrower may request in accordance with
Section 2.2, in an aggregate principal amount at any one time outstanding which,
when added to such Lender’s Applicable Percentage of the aggregate principal
amount of Swingline Loans then outstanding to both Borrowers, does not exceed
the amount of such Lender’s Commitment; provided, however, that (i) no Revolving
Loan shall be made to the extent the aggregate unpaid principal amount of all
Loans would exceed the Total Commitments, (ii) no Borrowing Base A Loans shall
be made to a Borrower to the extent that the aggregate unpaid principal amount
of all Borrowing Base A Loans made to such Borrower would exceed the Borrowing
Base A Limit applicable to such Borrower, (iii) Borrowing Base A Loans may be
borrowed by either Borrower and Borrowing Base B Loans may only be borrowed by
KECS, (iv) no Borrowing Base B Loans shall be made to KECS to the extent that
the aggregate amount of all Borrowing Base B Loans made to it would exceed the
Borrowing Base B Limit, (v) no Customer Loans shall be made to KECS to the
extent that the aggregate amount of all Customer Revolving Credit Exposures made
to it would exceed the aggregate Pledged Eligible Asset Loan Values of the
Customer Pledged Eligible Assets, (vi) no Non-Customer Loans shall be made to
KECS to the extent that the aggregate amount of all Non-Customer Revolving
Credit Exposures made to it would exceed the aggregate Pledged Eligible Asset
Loan Values of the Non-Customer Pledged Eligible Assets and (vii) no Firm Loans
shall be made to KECS to the extent that the aggregate amount of all Firm
Revolving Credit Exposures made to it would exceed the aggregate Pledged
Eligible Asset Loan Values of the Firm Pledged Eligible Assets; provided further
that Borrowing Base B Loans may not be borrowed on any day in any rolling period
of 90 consecutive days if Borrowing Base B Loans have already been outstanding
for 30 days during such period. During the Commitment Period, a Borrower may
borrow and prepay Revolving Loans in whole or in part, and reborrow, all in
accordance with the terms and conditions hereof.

(b) Each Borrower shall repay all outstanding Revolving Loans made to it on the
Termination Date; provided that each Test Draw Loan shall be repaid by the
Borrower to which such Test Draw Loan was made on the date that is one Business
Day after the date on which such Test Draw Loan is extended.

(c) The failure of any Lender to make any Revolving Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Revolving Loans as required.

(d) The obligations of each Borrower with respect to interest and principal of
the Loans under this Agreement shall be several but not joint and neither
Borrower shall be liable with respect to interest and principal of any Loans
made to the other Borrower under this Agreement.

 

22



--------------------------------------------------------------------------------

2.2 Procedure for Revolving Loan Borrowing. A Borrower may borrow Revolving
Loans during the Commitment Period on any Business Day, provided that such
Borrower shall deliver to the Administrative Agent, no later than 3:00 P.M., New
York City time, on the requested Borrowing Date, (i) irrevocable notice in
substantially the form of Exhibit F hereto (a “Borrowing Request”), specifying
(A) the amount of Revolving Loans to be borrowed, (B) if such Borrower is KECS,
whether such Loans are to be Borrowing Base A Loans or Borrowing Base B Loans or
a combination thereof and whether such Loans are designated as Customer Loans,
Non-Customer Loans or Firm Loans or a combination thereof and (C) the requested
Borrowing Date (which shall be a Business Day during the Commitment Period) and
(ii) substantially simultaneously with or prior to the related Borrowing Request
(in the case of a Borrowing Request for a Federal Funds Rate Loan) and (in the
case of a Eurodollar Loan) not later than 11:00 A.M., New York City time, on the
requested Borrowing Date, (A) in the case of Borrowing Base A Loans, a notice in
substantially the form of Exhibit G (a “Borrowing Base A Limit Notice”)
detailing the Pledged Eligible Assets (including, in the case of KECS, whether
such Pledged Eligible Assets are Customer Pledged Eligible Assets, Non-Customer
Pledged Eligible Assets or Firm Pledged Eligible Assets or a combination
thereof) that will secure the requested Loans and (B) in the case of Borrowing
Base B Loans, a notice substantially in the form of Exhibit H (a “Borrowing Base
B Limit Notice”) detailing the Borrowing Base B Limit, after giving effect to
the borrowing of the Borrowing Base B Loans requested thereby and application of
the proceeds thereof as Eligible NSCC Margin Deposits (which shall not be less
than the aggregate principal amount of the Borrowing Base B Loans to be
outstanding after giving effect to the Borrowing Base B Loans requested in the
related Borrowing Request). The Borrowing Request and Borrowing Base A Limit
Notice, if applicable, shall be delivered by facsimile transmission (with any
such transmission deemed delivered upon receipt by a Borrower of a facsimile
transmission confirmation) to the Loan & Agency and IB Loan Operations
Departments of the Administrative Agent at the addresses set forth in
Section 10.2. The Borrower requesting a Borrowing shall give notification, by
telephone, to the Administrative Agent that the Borrowing Request and Borrowing
Base A Limit Notice, if applicable, have been delivered to the Administrative
Agent. Upon its receipt of a Borrowing Base A Limit Notice, the Administrative
Agent shall calculate the Pledged Eligible Asset Loan Values of the Pledged
Eligible Assets (and in the case of KECS, the Pledged Eligible Asset Loan Values
of the Customer Pledged Eligible Assets, Non-Customer Pledged Eligible Assets
and Firm Pledged Eligible Assets, as applicable) which will secure the Loan to
such Borrower, including those referred to in clause (ii), and promptly notify
the applicable Borrower if the requirements of Section 2.1(a)(ii), (v), (vi) or
(vii) are not satisfied.

(b) Each borrowing under the Commitments (other than a Test Draw) shall be in an
amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof
(or, if the then aggregate Available Commitments are less than $5,000,000, such
lesser amount); provided, that each Swingline Lender may request, on behalf of a
Borrower, borrowings under the Commitments in other amounts pursuant to
Section 2.4. Upon receipt of any such notice from a Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the applicable Borrower at the Funding Office promptly,
but in any event prior to 5:00 P.M., New York City time, on the Borrowing Date
requested by such Borrower, in funds immediately available to the Administrative
Agent. Such borrowing (or, in the case of a borrowing of Borrowing Base A Loans
(or, in the case of KECS, a borrowing of Customer Loans, Non-Customer Loans or
Firm Loans), the portion thereof which is covered by the Loan Value of the
Pledged Eligible Assets (or, in the case of KECS, the aggregate Pledged Eligible
Asset Loan Values of the Customer Pledged Eligible Assets, Non-Customer Pledged
Eligible Assets or of the Firm Eligible Assets, as applicable) identified in the
applicable Borrowing Base A Limit Notice as calculated by the Administrative
Agent pursuant to Section 2.2(a)) will then be made available to the Borrower
making such borrowing by the Administrative Agent by its transferring the
aggregate amount made available to the Administrative Agent by the Lenders (or
the relevant portion thereof) in like funds

 

23



--------------------------------------------------------------------------------

as received by the Administrative Agent to a settlement bank for such Borrower
or to DTC or NSCC or otherwise as directed by such Borrower, in either case on
behalf of such Borrower and as directed by it. Notwithstanding anything to the
contrary contained in this Agreement, the Administrative Agent shall not
transfer the proceeds of any Borrowing Base A Loans to the extent that such
transfer would cause the Borrowing Base A Limit applicable to such Borrower to
be exceeded.

2.3 Swingline Loans.

(a) Subject to the terms and conditions hereof, the Swingline Lenders may, in
their sole discretion, agree to make a portion of the credit otherwise available
to a Borrower under the Commitments from time to time during the Commitment
Period by making swing line loans (“Swingline Loans”) to such Borrower; provided
that (i) no Borrower shall use the proceeds of any Swingline Loan to refinance
or repay any outstanding Swingline Loan and (ii) no Borrower shall request, and
the Swingline Lenders shall not make, any Swingline Loans if, after giving
effect to the making of such Swingline Loans, the aggregate amount of the
Available Commitments would be less than zero; provided, further, that (i) no
Swingline Loan shall be made to the extent the aggregate unpaid principal amount
of all Loans would exceed the Total Commitments, (ii) no Swingline Loan that is
a Borrowing Base A Loan shall be made to a Borrower to the extent that the
aggregate unpaid principal amount of all Borrowing Base A Loans made to such
Borrower would exceed the Borrowing Base A Limit applicable to such Borrower,
(iii) Borrowing Base A Loans may be borrowed by either Borrower and Borrowing
Base B Loans may only be borrowed by KECS, (iv) no Swingline Loan that is a
Borrowing Base B Loan shall be made to KECS to the extent that the aggregate
principal amount of all Borrowing Base B Loans made to it would exceed the
Borrowing Base B Limit, (v) no Swingline Loan that is a Customer Loan shall be
made to KECS to the extent that the aggregate amount of all Customer Revolving
Credit Exposures made to it would exceed the aggregate Pledged Eligible Asset
Loan Values of the Customer Pledged Eligible Assets, (vi) no Swingline Loan that
is a Non-Customer Loan shall be made to KECS to the extent that the aggregate
amount of all Non-Customer Revolving Credit Exposures made to it would exceed
the aggregate Pledged Eligible Asset Loan Values of the Non-Customer Pledged
Eligible Assets and (vii) no Swingline Loan that is a Firm Loan shall be made to
KECS to the extent that the total amount of all Firm Revolving Credit Exposures
made to it would exceed the aggregate Pledged Eligible Asset Loan Values of the
Firm Pledged Eligible Assets; provided further that Borrowing Base B Loans may
not be borrowed on any day in any rolling period of 90 consecutive days if
Borrowing Base B Loans have already been outstanding on 30 days during such
period. During the Commitment Period, a Borrower may borrow and repay Swingline
Loans in whole or in part and reborrow, all in accordance with the terms and
conditions hereof.

(b) Each Borrower shall repay to the Swingline Lenders the then unpaid principal
amount of any Swingline Loans made to it on the earlier of the Termination Date
and the fourth Business Day after such Swingline Loans are made.

(c) For the avoidance of doubt, the provision of Swingline Loans by any
Swingline Lender shall be in addition to, and shall not relieve such Lender
from, its obligation to make Revolving Loans ratably in proportion to the amount
of, its Commitment.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans. A Borrower
may borrow Swingline Loans during the Commitment Period on any Business Day,
subject to the consent of the applicable Swingline Lender or Swingline Lenders,
provided that such Borrower shall deliver to the Administrative Agent, no later
than 4:00 P.M. (or such later time as agreed by such Swingline Lender), New York
City time, on the requested Borrowing Date, (i) a Borrowing Request specifying
(A) the amount of Swingline Loans to be borrowed and the Swingline Lender or
Lenders that agreed to make such Swingline Loans (and the respective amounts
thereof to be made by them), (B) in the

 

24



--------------------------------------------------------------------------------

case of Swingline Loans to be made to KECS, whether such Loans are to be
Borrowing Base A Loans or Borrowing Base B Loans or a combination thereof and
whether such Loans are designated as Customer Loans, Non-Customer Loans or Firm
Loans or a combination thereof and (C) the requested Borrowing Date (which shall
be a Business Day during the Commitment Period) and (ii) substantially
simultaneously with or prior to the related Borrowing Request, in the case of
Borrowing Base A Loans, a Borrowing Base A Limit Notice detailing the Pledged
Eligible Assets (including, in the case of KECS, whether such Pledged Eligible
Assets are Customer Pledged Eligible Assets, Non-Customer Pledged Eligible
Assets or Firm Pledged Eligible Assets or a combination thereof) that will
secure the requested Loans and in the case of Borrowing Base B Loans, a
Borrowing Base B Limit Notice; provided further that Borrowing Base B Loans may
not be borrowed on any date in any rolling period of 90 consecutive days if
Borrowing Base B Loans have already been outstanding on 30 days during such
period. The Borrowing Request and Borrowing Base A Limit Notice, if applicable,
shall be delivered by facsimile transmission (with any such transmission deemed
delivered upon receipt by such Borrower of a facsimile transmission
confirmation) to the Loan & Agency and IB Loan Operations Departments of the
Administrative Agent at the addresses set forth in Section 10.2, with a copy to
each applicable Swingline Lender. The Borrower requesting a Borrowing shall give
notification, by telephone, to the Administrative Agent that the Borrowing
Request has been delivered to the Administrative Agent. Each Swingline Lender
that has agreed to make Swingline Loans covered by such request shall promptly
confirm such agreement to the Administrative Agent. Upon its receipt of a
Borrowing Base A Limit Notice, the Administrative Agent shall calculate the
Pledged Eligible Asset Loan Values of the Pledged Eligible Assets (and in the
case of KECS, the Pledged Eligible Asset Loan Values of the Customer Pledged
Eligible Assets, Non-Customer Pledged Eligible Assets and Firm Pledged Eligible
Assets, as applicable) which will secure the Loans to such Borrower, including
those referred to in clause (ii), and promptly notify the applicable Borrower
and each applicable Swingline Lender if the requirements of Section 2.3(a)(ii),
(v), (vi) or (vii) are not satisfied.

(b) Each borrowing of Swingline Loans shall be in an amount equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and shall be made by the
applicable Swingline Lender or Lenders. Not later than 5:00 P.M. (or, if
earlier, within one hour following the Borrowing Request with respect thereto)
on the Borrowing Date specified in a notice in respect of Swingline Loans, each
Swingline Lender participating in such Swingline Loans shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of such Swingline Loans to be made by such
Swingline Lender. The Administrative Agent shall make the proceeds of such
Swingline Loan (or, in the case of a Borrowing of Borrowing Base A Loans, the
portion thereof which is covered by the Pledged Eligible Asset Loan Value of the
Pledged Eligible Assets (or, in the case of KECS, the aggregate Pledged Eligible
Asset Loan Values of the Customer Pledged Eligible Assets, Non-Customer Pledged
Eligible Assets or of the Firm Eligible Assets, as applicable) as calculated by
the Administrative Agent pursuant to Section 2.4(a)) available to the Borrower
making such borrowing on such Borrowing Date by its transferring the aggregate
amount made available to the Administrative Agent by such Swingline Lenders in
like funds as received by the Administrative Agent to a settlement bank for such
Borrower or to DTC or NSCC or otherwise as directed by such Borrower, in either
case on behalf of such Borrower and as directed by it. Notwithstanding anything
to the contrary contained in this Agreement, the Administrative Agent shall not
transfer the proceeds of any Swingline Loans that are Borrowing Base A Loans to
the extent that such transfer would cause the Borrowing Base A Limit applicable
to such Borrower to be exceeded.

(c) Each Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of each Borrower (which hereby irrevocably
direct each Swingline Lender to act on its behalf), on notice given by such
Swingline Lender on any Business Day no later than 3:00 P.M., New York City time
to the Administrative Agent, which will in turn promptly notify each Lender,
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Loan, in an amount equal to

 

25



--------------------------------------------------------------------------------

such Lender’s Applicable Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay the Swingline Lenders. Each Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds promptly, but in any event prior to 5:00 P.M., New
York City time, on the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lenders on a ratable basis for application by the Swingline Lenders to the
repayment of the Refunded Swingline Loans. Each Borrower irrevocably authorizes
each Swingline Lender to charge such Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) in order to immediately
pay the amount of such Refunded Swingline Loans to the extent amounts received
from the Lenders are not sufficient to repay in full such Refunded Swingline
Loans (with the proceeds of any such charge to be shared on a ratable basis with
the other Swingline Lender in a manner consistent with the procedures described
in Section 10.7(a)).

(d) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(c), one of the events described in Section 8(g) shall
have occurred and be continuing with respect to a Borrower or if for any other
reason, as determined by any Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(c), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(c), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Administrative
Agent for distribution to the applicable Swingline Lenders on a ratable basis an
amount (the “Swingline Participation Amount”) equal to (i) such Lender’s
Applicable Percentage times (ii) the sum of the aggregate principal amount of
Swingline Loans then outstanding that were to have been repaid with such
Revolving Loans.

(e) Whenever, at any time after a Swingline Lender has received from any Lender
such Lender’s Swingline Participation Amount in respect of the Swingline Loans
made by such Swingline Lender, a Swingline Lender receives any payment on
account of the Swingline Loans, such Swingline Lender will distribute to such
Lender through the Administrative Agent its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans by such Swingline
Lender then due); provided, however, that in the event that such payment
received by such Swingline Lender is required to be returned, such Lender will
return to such Swingline Lender any portion thereof previously distributed to it
by such Swingline Lender.

(f) Each Lender’s obligation to purchase participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender, the Guarantor or any Borrower may have against a
Swingline Lender, the Guarantor, a Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 4, (iii) any adverse change in the condition (financial or otherwise) of
the Guarantor or any Borrower, (iv) any breach of this Agreement or any other
Loan Document by the Guarantor, any Borrower, any other Loan Party or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

2.5 Commitment Fees, etc.

The Borrowers jointly and severally agree to pay to the Administrative Agent for
the account of each Lender (subject to Section 2.20) a commitment fee for the
period from and including the date hereof to the last day of the Commitment
Period, computed at the Commitment Fee Rate on the average daily

 

26



--------------------------------------------------------------------------------

amount of the Available Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

2.6 Termination or Reduction of Revolving Commitments. The Borrowers shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Extensions of Credit would exceed the Total Commitments.
Any such reduction shall be in an amount equal to $5,000,000, or a whole
multiple of $1,000,000 in excess thereof, and shall reduce permanently the
Commitments then in effect.

2.7 Optional Prepayments. A Borrower may at any time prior to 3:00 P.M., New
York City time, on any Business Day (or in the case of prepayments of Borrowing
Base A Loans, 4:00 P.M., New York City time, on any Business Day), prepay the
Loans made to it, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior to the date of such
prepayment, in the case of Eurodollar Loans, and no later than 1:00 P.M., New
York City time, on the date of such prepayment, in the case of Federal Funds
Rate Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Federal Funds Rate Loans and,
in the case of Loans to KECS, whether such prepayment is of Borrowing Base A
Loans (in which case such notice shall also specify if such payment is of
Customer Loans, Non-Customer Loans, Firm Loans or combination thereof) or
Borrowing Base B Loans; provided that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the
applicable Borrower shall also pay any amounts owing pursuant to Section 2.17.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, in the
case of any Eurodollar Loan together with accrued interest to such date on the
amount prepaid. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

2.8 Daily Calculation of Loan Value; Mandatory Prepayments; Release of Pledged
Eligible Assets. (a) At or prior to 11:00 A.M., New York City time, on each
Business Day on which any Borrowing Base A Loans shall remain outstanding to a
Borrower, the Administrative Agent shall calculate (which calculation shall be
made as of the close of business on the previous Business Day) (i) in the case
of KCA, the Loan Value of the Pledged Eligible Assets of KCA and (ii) in the
case of KECS, the Pledged Eligible Asset Loan Values of the Customer Pledged
Eligible Assets of KECS, the Pledged Eligible Asset Loan Values of the
Non-Customer Pledged Eligible Assets of KECS and the Pledged Eligible Asset Loan
Values of the Firm Pledged Eligible Assets of KECS and shall promptly provide
such calculation to the Borrowers. In the event that the Administrative Agent
determines that (i) the aggregate principal amount of Borrowing Base A Loans to
any Borrower outstanding on such Business Day exceeds the Borrowing Base A Limit
for such Borrower (a “Total Deficiency), (ii) the aggregate principal amount of
Customer Loans to KECS outstanding on such Business Day exceeds the Pledged
Eligible Asset Loan Values of the Customer Pledged Eligible Assets (a “Customer
Deficiency”), (iii) the aggregate principal amount of Non-Customer Loans to KECS
outstanding on such Business Day exceeds the Pledged Eligible Asset Loan Values
of the Non-Customer Pledged Eligible Assets (a “Non-Customer Deficiency”) or
(iv) the aggregate principal amount of Firm Loans to KECS outstanding on such
Business Day exceeds the Pledged Eligible Asset Loan Values of the Firm Pledged
Eligible Assets (a “Firm Deficiency” and

 

27



--------------------------------------------------------------------------------

either a Total Deficiency, a Customer Deficiency, a Non-Customer Deficiency or a
Firm Deficiency, a “Deficiency”), the Administrative Agent shall promptly notify
such Borrower of such Deficiency in writing (any such notice, a “Deficiency
Notice”). In the event of a Deficiency, such Borrower shall, within one Business
Day of receipt of a Deficiency Notice, either (i) prepay Borrowing Base A Loans
in an amount at least equal to such Deficiency, (ii) pledge additional Eligible
Assets as necessary to eliminate such Deficiency or (iii) in the case of a
Customer Deficiency, Non-Customer Deficiency or Firm Deficiency, redesignate
Loans pursuant to Section 7 of the KECS Security Agreement.

(b) At or prior to 10:00 A.M., New York City time, on each Business Day on which
any Borrowing Base B Loans shall remain outstanding, KECS shall deliver to the
Administrative Agent a Borrowing Base B Limit Notice as of such Business Day. In
the event that the aggregate principal amount of outstanding Borrowing Base B
Loans exceeds the Borrowing Base B Limit, KECS shall, on such Business Day,
prepay Borrowing Base B Loans in an amount sufficient to cure such deficiency.
KECS shall also prepay the Borrowing Base B Loans in full on the first Business
Day on which Borrowing Base B Loans have been outstanding for more than 30 days
in any rolling period of 90 consecutive days.

(c) Within five Business Days of KECS becoming the sole clearing broker for KCA,
KECS shall notify the Administrative Agent that it has become the sole clearing
broker for KCA. Upon such notice, KCA shall automatically cease to be a Borrower
and shall prepay in full in cash all Loans extended to it and satisfy all other
Obligations under the Loan Documents.

(d) Any prepayment made pursuant to this Section 2.8 shall be accompanied by a
notice delivered to the Administrative Agent specifying the date and amount of
such prepayment and, in the case of a prepayment by KECS, (i) whether such
prepayment is of Borrowing Base A Loans or Borrowing Base B Loans and
(ii) whether such prepayment is of Customer Loans, Non-Customer Loans or Firm
Loans.

2.9 Conversion and Continuation Options. (a) A Borrower may elect from time to
time to convert Eurodollar Loans made to it to Federal Funds Rate Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Any Borrower may elect from
time to time to convert Federal Funds Rate Loans made to it to Eurodollar Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no Federal Funds Rate Loan may
be converted into a Eurodollar Loan when any Event of Default has occurred and
is continuing and the Administrative Agent or the Required Lenders have
determined in its or their sole discretion not to permit such conversions. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower to whom such Loan
is outstanding giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such continuations, and provided, further, that if such Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to Federal Funds Rate Loans on the last day of such
then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

28



--------------------------------------------------------------------------------

2.10 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

2.11 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Federal Funds Rate Loan shall bear interest at a rate per annum equal
to the Federal Funds Rate determined for such day plus the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount of the Loans shall bear interest at a rate per annum equal
to ABR plus the Applicable Margin plus 1.00% (but in the case of any Eurodollar
Loan not less than the rate applicable thereto pursuant to Section 2.11(a)) (the
“Default Rate”) and (ii) if all or a portion of any interest payable on any Loan
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at the Default Rate applicable to Borrowing Base B Loans, in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.12 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to amounts for which the rate of interest is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrowers and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrowers and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of demonstrable error. The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a).

2.13 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

29



--------------------------------------------------------------------------------

the Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the relevant Lenders as soon as practicable thereafter. If such
notice is given (i) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Federal Funds Rate Loans, (ii) any
Loans that were to have been converted on the first day of such Interest Period
to Eurodollar Loans shall be continued as Federal Funds Rate Loans and (iii) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to Federal Funds Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall any Borrower have the right to convert
Loans to Eurodollar Loans.

2.14 Pro Rata Treatment and Payments. (a) Each borrowing of Revolving Loans by a
Borrower from the Lenders hereunder, each payment by a Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the Applicable Percentages of the Lenders at the time
thereof

(b) Subject to Section 2.20, each payment (including each prepayment) by a
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Lenders.

(c) All payments (including prepayments) to be made by a Loan Party hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 3:00 P.M., New York
City time (or, if timely notice has been given pursuant to Section 2.7, in the
case of payments in respect of Borrowing Base A Loans, prior to 4:00 P.M., New
York City time), on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent, acting in its sole and absolute
discretion, may treat any payment made after the time specified in this
Section 2.14(c) as having being made on the next succeeding Business Day.
Subject to Section 2.20, the Administrative Agent shall distribute such payments
to the Lenders promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences or
failure to make prepayment on its due date by the time specified in this
Section 2.14(c), interest thereon shall be payable at the then applicable rate
during such extension or until such prepayment is made, as the case may be.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If

 

30



--------------------------------------------------------------------------------

such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon, at a rate equal to the
greater of (i) the Federal Funds Effective Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of demonstrable error. If such Lender’s share
of such borrowing is not made available to the Administrative Agent by such
Lender within three Business Days after such Borrowing Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to Federal Funds Rate Loans, on demand, from the
applicable Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by a
Borrower prior to the date of any payment due to be made by such Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by such Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrowers.

2.15 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.16, Excluded Taxes and changes in the rate of tax on the
overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate or the
Federal Funds Rate, as applicable; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or, in the case of clause (i) above, any Loans,
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrowers shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrowers (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

31



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrowers (with a copy to the Administrative
Agent) of a written request therefor, the Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrowers (with a copy to the Administrative
Agent) shall be conclusive in the absence of demonstrable error. Notwithstanding
anything to the contrary in this Section, the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrowers of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrowers pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.16 Taxes. (a) Except as otherwise provided by law, all payments made by or on
behalf of any Loan Party under this Agreement or any other Loan Document shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto, excluding any
such amounts resulting from (A) net income taxes and franchise taxes (imposed in
lieu of net income taxes) imposed on the Administrative Agent or any Lender (or
Transferee) as a result of a present or former connection between the
Administrative Agent or such Lender (or Transferee) and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (B) any branch profits taxes or any similar tax imposed by
any jurisdiction described in clause (A) above, (C) any Non-Excluded Taxes
attributable to such Lender’s failure to comply with the provisions of paragraph
(d) or (e) of this Section, (D) United States withholding taxes imposed on
amounts payable to such Lender (or Transferee) at the time such Lender (or
Transferee) becomes a party to this Agreement or at the time such Lender (or
Transferee) changes its applicable lending office, except to the extent that
such Lender (or Transferee) or its assignor (if any) was entitled, at the time
of assignment or change in lending office, to receive additional amounts from
the Borrowers with respect to such Non-Excluded Taxes (as defined below)
pursuant to this paragraph or (E) any taxes imposed by FATCA (such excluded
items referred to as “Excluded Taxes”); provided that, if any such taxes,
levies, imposts, duties, charges, fees, deductions or withholdings other than
Excluded Taxes (“Non-Excluded Taxes”) are required to be withheld or deducted
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable by the applicable Loan Party to the Administrative Agent
or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement and if a Loan Party is the applicable
withholding agent, such Loan Party shall pay such taxes to the relevant
Governmental Authority in accordance with applicable law.

 

32



--------------------------------------------------------------------------------

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan Party,
as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof or, if such receipt is not
available from the Governmental Authority, other documentary evidence reasonably
acceptable to the Administrative Agent. Without duplication of any amounts paid
pursuant to Section 2.16(a), if (i) such Loan Party fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority,
(ii) such Loan Party fails to remit to the Administrative Agent the required
receipts or other required documentary evidence or (iii) any Non-Excluded Taxes
or Other Taxes are imposed directly upon the Administrative Agent or any Lender,
such Loan Party shall indemnify the Administrative Agent and the Lenders for
such amounts and any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure or direct imposition, whether or not such Non-Excluded Taxes, Other
Taxes, incremental taxes, interest or penalties were correctly or legally
imposed or assessed by the relevant Governmental Authority; provided however
that the Administrative Agent or the Lender, as the case may be, provides
documentation of the amount owing to such Governmental Authority.

(d) Each Lender that is not a “United States Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrowers and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of U.S. Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMT,
as applicable, (together with any applicable underlying IRS forms) or, in the
case of a Non-U.S. Lender claiming exemption from U.S. Federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit I and an
IRS Form W-8BEN, or any subsequent versions thereof or successors thereto, in
each case properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. Federal withholding tax on
payments under this Agreement and the other Loan Documents; provided, however,
that any initial Lender that is a Non-U.S. Lender shall deliver to the Borrowers
and the Administrative Agent such forms described above claiming complete
exemption from U.S. Federal withholding tax on all payments by or on behalf of
the Borrowers under this Agreement and the other Loan Documents. Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation). In the case of a
Non-U.S. Lender that does not act (or ceases to act) for its own account with
respect to any portion of any sums paid or payable to such Lender under this
Agreement, including a Non-U.S. Lender that is treated as a partnership for U.S.
Federal income tax purposes, such Non-U.S. Lender shall deliver to the Borrowers
and the Administrative Agent two properly completed and duly executed copies of
IRS Form W-8IMY, together with the appropriate IRS Form W-8BEN, W-8ECI or
W-8IMY, W-9 and/or non- bank certificate with respect to each beneficial owner,
and any other certificate or statement of exemption required under the Code or
the regulations thereunder, to establish that such Non-U.S. Lender is not acting
for its own account with respect to any portion of any such sums payable to such
Non-U.S. Lender and to establish that any such amounts may be received without
deduction for, or at a reduced rate of, United States Federal withholding tax,
In addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall

 

33



--------------------------------------------------------------------------------

promptly notify the Borrowers and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrowers (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Each U.S. Lender shall
deliver to the Borrowers and the Administrative Agent (or in the case of a
Participant, to the Lender from which the related Participation shall have been
purchased) two copies of IRS Form W-9 certifying such U.S. Lender is exempt from
U.S. withholding tax. Notwithstanding any other provision of this paragraph, a
Lender shall not be required to deliver any form pursuant to this paragraph that
such Lender is not legally able to deliver. If a payment made to a Lender under
any Loan Document would be subject to U.S. Federal withholding tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrowers and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

(e) A Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under this Agreement shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrowers,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrowers as will permit such payments to be made
without withholding or at a reduced rate; provided that such Lender is legally
entitled to complete, execute and deliver such documentation and, with respect
to any non-U.S. withholding taxes, in such Lender’s judgment the completion,
execution or submission of any such documentation prescribed by the applicable
law of such jurisdiction (other than any documentation prescribed by the
applicable law of the jurisdiction in which such Lender is organized or its
lending office is located) would not materially prejudice the legal position of
such Lender or subject such Lender to any material unreimbursed cost.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.16, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.16 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest (to the extent accrued from the date such refund is paid over to such
Loan Party) or other charges imposed by the relevant Governmental Authority) to
the Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to such Loan Party or any other Person.

(g) To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any authority of the United
States or any Governmental Authority asserts a claim that

 

34



--------------------------------------------------------------------------------

the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender (including because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by a Loan Party
and without limiting the obligation of the applicable Loan Party to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

(h) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent demonstrable
error.

(i) The agreements in this Section 2.16 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.17 Indemnity. Each Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by such Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurodollar Loans after such Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to any Borrower by any Lender shall be
conclusive in the absence of demonstrable error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.18 Obligations to Mitigate. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15 or 2.16(a) with respect
to such Lender (such Lender, an “Affected Lender”), the Borrowers shall have the
right, upon notice to such Affected Lender, to (i) prepay, on a non pro-rata
basis, the principal amount or any portion thereof of any Loans held by such
Affected Lender plus all interest, fees and other amounts owing to such Affected
Lender as of the date of such prepayment and terminate its Commitments, or
(ii) require such Affected Lender to use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrowers or the rights of any Lender pursuant to Section 2.15 or 2.16(a).

 

35



--------------------------------------------------------------------------------

2.19 Replacement of Lenders. (a) The Borrowers shall be permitted to replace, or
terminate the Commitment of, any Lender that (A) requests reimbursement for
amounts owing pursuant to Section 2.15 or 2.16(a) or (B) becomes a Defaulting
Lender, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) prior to any
such replacement, such Lender shall have taken no action under Section 2.18 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.15 or 2.16(a), (iii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (iv) the Borrowers shall be liable to such
replaced Lender under Section 2.17 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (v) to the extent required under Section 10.6, the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent and each Swingline Lender, if any, that holds Swingline Loans outstanding
at the time of such replacement, (vi) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrowers shall be obligated to pay the registration and
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrowers shall pay all additional amounts (if any)
required pursuant to Section 2.15 or 2.16(a), as the case may be, and (viii) any
such replacement or termination shall not be deemed to be a waiver of any rights
that the Borrowers, the Administrative Agent or any other Lender shall have
against the replaced Lender.

(b) If, in connection with any proposed amendment, modification, waiver or
termination pursuant to Section 10.1 (a “Proposed Change”) requiring the consent
of all affected Lenders, the consent of at least the Required Lenders is
obtained, but the consent of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in this
clause (b) being referred to as a “Non-Consenting Lender”), then, a Person
designated by the Borrowers and reasonably acceptable to the Administrative
Agent shall have the right (but shall have no obligation) to purchase from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon the Administrative Agent’s request, sell and assign to such Person, all of
the Loans and Commitments of such Non-Consenting Lenders for an amount equal to
the principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated at par pursuant to an Assignment and
Assumption, subject to the Non-Consenting Lender also receiving all amounts due
to it from the Borrowers; provided that such Person shall not the Guarantor or
any of its Affiliates.

2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.5;

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether all Lenders, the Supermajority Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.1), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately when compared to
other affected Lenders shall require the consent of such Defaulting Lender; and

 

36



--------------------------------------------------------------------------------

(c) unless otherwise agreed by the Administrative Agent and the Borrowers, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent or any Swingline Lender hereunder, (ii) second, to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, and (iii) third, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction.

The rights and remedies against a Defaulting Lender under this Section 2.20 are
in addition to all other rights and remedies which the Borrowers may have
against such Defaulting Lender with respect to any Funding Default and which the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default. The Administrative Agent shall promptly notify
each Lender if any Lender becomes a Defaulting Lender.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each Loan Party hereby represents and warrants to the
Administrative Agent and each Lender that, as of the Closing Date and as of the
date on which any Loans are made:

3.1 Financial Condition. The audited consolidated balance sheets of each Loan
Party (or its predecessors, as applicable) as at December 31, 2008 (except in
the case of Knight Clearing Services LLC), December 31, 2009 and December 31,
2010, and the related consolidated statements of income and of cash flows for
the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers, present fairly the consolidated
financial condition of each Loan Party as at such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. The unaudited consolidated balance sheets of each Loan
Party as at March 31, 2011, and the related unaudited consolidated statements of
income and cash flows for the fiscal quarter ended on such date, present fairly
the consolidated financial condition of each Loan Party as at such date, and the
consolidated results of its operations and its consolidated cash flows for such
fiscal quarter then ended (subject to normal year-end audit adjustments). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). As of the Closing Date, the Guarantor and its
Subsidiaries, taken as a whole, have no material Guarantee Obligations, material
contingent liabilities or material liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph or referred in the notes thereto to the extent
required to be so reflected or incurred since March 31, 2011. Except as may have
been disclosed in a Loan Party’s filings with the SEC prior to the date hereof,
during the period from March 31, 2011 to and including the Closing Date, no
Group Member has completed the acquisition or disposition of a significant
amount of assets, otherwise than in the ordinary course of business.

3.2 No Change. Since December 31, 2010, there has been no event or development
(other than events that have been publicly disclosed prior to the date hereof)
that has had or would reasonably be expected to have a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

3.3 Existence; Compliance with Law. Each Material Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) in the
case of each Broker-Dealer Subsidiary, has obtained the Broker-Dealer Licenses
and Memberships and Broker-Dealer Registrations, which, in each case, are the
licenses, memberships and registrations necessary in the normal conduct of its
business, (d) is duly qualified as a foreign corporation or other organization
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification and (e) is in compliance with all Requirements of Law, except, in
the case of clauses (c), (d) and (e) above, to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

3.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of any Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of any Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority, FINRA or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (a) consents, authorizations, filings and
notices described in Schedule 3.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect, (b) the
filings referred to in Section 3.17 or (c) such other consents, authorizations,
filings and notices the failure to receive or make would not reasonably be
expected to have a Material Adverse Effect. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof do not violate any Requirement of Law or any material Contractual
Obligation of any Group Member and do not result in, or require, the creation or
imposition of any material Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents and other
Liens permitted by Section 6.3).

3.6 Litigation. Except as disclosed in the Guarantor’s Annual Report on form
10-K filed with the SEC for the Guarantor’s fiscal year ended December 31, 2010
and the Guarantor’s Quarterly Report on Form 10-Q filed with the SEC for the
Guarantor’s fiscal quarter ended March 31, 2011, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority or FINRA is
pending or, to the knowledge of the Guarantor and each Borrower threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or (b) that would reasonably be
expected to have a Material Adverse Effect.

3.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that would reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

38



--------------------------------------------------------------------------------

3.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, a
valid leasehold interest in, or a license or other right to use, all its other
property, except in each case as would not reasonably be expected to have a
Material Adverse Effect.

3.9 Intellectual Property. Each Material Group Member owns, or is licensed or
otherwise has the right to use, all Intellectual Property necessary for the
conduct of its business as currently conducted, except as the failure to own,
license or otherwise have the right to use such Intellectual Property would not
reasonably be expected to have a Material Adverse Effect. Except as may have
been disclosed in a Loan Party’s filings with the SEC prior to the date hereof
or on Schedule 3.9, no claim has been asserted in writing and is pending by any
Person challenging or questioning the use of any Intellectual Property owned by
any Material Group Member or the validity or effectiveness of any Intellectual
Property owned by any Material Group Member, nor does any Loan Party know of any
valid basis for any such claim, and the use of Intellectual Property by each
Material Group Member does not infringe on the rights of any Person in any
respect, except in each case as would not reasonably be expected to have a
Material Adverse Effect.

3.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority other than
(a) any taxes the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member or (b) except in the case of filing consolidated Federal income tax
returns, to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. To the knowledge of the Loan
Parties no material tax lien (other than any Lien described in Section 6.3(a))
has been filed with respect to any such tax, fee or other charge.

3.11 Federal Regulations. (a) Each Borrower is an “exempted borrower” within the
meaning of such quoted term under Regulation U, and no part of the proceeds of
any Loans, and no other extensions of credit hereunder, will be used for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, each Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

(b) Each Broker-Dealer Subsidiary that is a Domestic Subsidiary is a broker and
dealer subject to the provisions of Regulation T of the Board. Each
Broker-Dealer Subsidiary that is a Domestic Subsidiary that extends purpose
credit to customers (as those terms are defined in Regulation T) maintains
procedures and internal controls reasonably designed to ensure that such
Broker-Dealer Subsidiary does not extend or maintain purpose credit to or for
its customers other than in accordance with the provisions of Regulation T, and
members of each Broker-Dealer Subsidiary that is a Domestic Subsidiary regularly
supervise its activities and the activities of members and employees of such
Broker-Dealer Subsidiary to ensure that such Broker-Dealer Subsidiary does not
extend or maintain purpose credit to or for its customers other than in
accordance with the provisions of Regulation T, except for inadvertent failures
to comply with Regulation T in connection with transactions which are not
material either in number or amount.

3.12 ERISA. Except as would not have a Material Adverse Effect: (a) no
Reportable Event has occurred with respect to any Plan and each Plan has
complied in all material respects with the provisions of ERISA and the Code;
(b) no termination of a Single Employer Plan has occurred with respect to which
the liability remains unsatisfied and no Lien on the assets of a Loan Party in
favor of the

 

39



--------------------------------------------------------------------------------

PBGC has arisen; (c) there has been no failure to meet the minimum funding
standards (within the meaning of Sections 412 or 430 of the Code or Section 302
of ERISA, including but not limited to the occurrence of an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA as in effect prior to the effective date of the Pension Protection Act of
2006)) with respect to any Single Employer Plan; (d) there has been no filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan, no failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Single Employer Plan, or
failure by any Loan Party or any Commonly Controlled Entity to make any required
contribution to a Multiemployer Plan; (e) there has been no determination that
any Single Employer Plan is, or is expected to be, in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA); (f) neither any
Loan Party nor any Commonly Controlled Entity has received from the PBGC or a
plan administrator any notice relating to an intention to terminate any Single
Employer Plan or to appoint a trustee to administer any Single Employer Plan
under Section 4042 of ERISA; (g) neither any Loan Party nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in any liability under Section 4201 of ERISA and neither any Loan Party nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA if any such Loan Party or Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made; (h) neither any Loan
Party nor any Commonly Controlled Entity has received any notice of a
determination that a Multiemployer Plan is in Reorganization, Insolvent or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) and (i) the present value of all accrued benefits under
each Single Employer Plan did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Single Employer Plan allocable to such accrued benefits.

3.13 Membership in FINRA; Registration, etc. Each Broker-Dealer Subsidiary that
is a Domestic Subsidiary is a member in good standing of FINRA and each
Broker-Dealer Subsidiary has obtained the required Broker-Dealer Registrations
(including, each Broker-Dealer Subsidiary that (a) is a Domestic Subsidiary
being duly registered as a broker-dealer with the SEC and in each state where
the conduct of a material portion of its business requires such registration and
(b) is not a Domestic Subsidiary being duly registered as a broker-dealer with
the applicable governing body where the conduct of its business requires such
registration). Each Loan Party is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended. No Loan Party is subject to regulation under
any Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness, except to the extent such limitation would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect or
borrow any Loans hereunder.

3.14 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrowers in writing from time to time after the Closing Date, Schedule 3.14
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock directly
or indirectly owned by any Loan Party.

3.15 Use of Proceeds. (a) The proceeds of the Borrowing Base A Loans shall be
used to meet the short-term liquidity needs of the Borrowers arising in the
ordinary course of clearing and settlement activity (i) in connection with
financing security inventory positions in the ordinary course of market making
activities, (ii) as a result of disruptions in the clearing and settlement
operations of a Borrower, including disruptions caused by a default of a
depositary or the rejection of securities deliveries in connection with executed
trades or due to problems with the Fed Wire or other money transfer system

 

40



--------------------------------------------------------------------------------

or trade processing system and (iii) for purposes of testing communication and
draw procedures with the Administrative Agent so long as such Loans are for
nominal amounts (a “Test Draw” and any Loan for such purpose a “Test Draw
Loan”). Borrowing Base A Loans shall not be used for the purpose for which
Borrowing Base B Loans shall be used.

(b) The proceeds of the Borrowing Base B Loans shall only be used for KECS to
fund NSCC Margin Deposits.

3.16 Environmental Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and, to the knowledge of the Guarantor, have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Guarantor have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) To the knowledge of the Guarantor, Materials of Environmental Concern have
not been transported or disposed of from the Properties in violation of, or in a
manner or to a location that could give rise to liability under, any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Guarantor, threatened, under any Environmental Law
to which any Group Member is or is reasonably expected to be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other
judicially enforceable orders outstanding under any Environmental Law with
respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws; and

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws.

3.17 Accuracy of Information, etc. No written information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement (other than projections or
information of a general economic or industry nature) furnished by or on behalf
of any Loan Party to the Administrative Agent or the Lenders prior to the
Closing Date, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, taken as a whole,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Confidential Information Memorandum, as
of the date of this Agreement), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not materially

 

41



--------------------------------------------------------------------------------

misleading (known to the Guarantor, in the case of any document not furnished by
it or any Loan Party); provided, that the projections contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
the Loan Parties to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

3.18 Security Documents. Each Security Agreement is effective to create in favor
of the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Collateral described in the Security Agreements,
when financing statements and other filings specified on Schedule 3.18 in
appropriate form are filed in the offices specified on Schedule 3.18, each
Security Agreement shall create a fully perfected Lien on, and security interest
in, all right, title and interest of each Borrower in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in each Security
Agreement), in each case to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements or such other filings specified on
Schedule 3.18), in each case prior and superior in right to any other person
(other than Permitted Liens). In the case of the Collateral described in the
Security Agreements a Lien on which can be perfected by control, when the
Administrative Agent has control of such Collateral, each Security Agreement
shall create a fully perfected Lien on, and security interest in such Collateral
and the proceeds thereof, in each case prior and superior in right to any other
Person (except for Limited Permitted Liens), except to the extent otherwise
provided in the Uniform Commercial Code.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Effectiveness. The effectiveness of this Agreement and the
obligation of each Lender to make Loans hereunder is subject to the satisfaction
of the following conditions precedent (if not otherwise waived) on the Closing
Date:

(a) Credit Agreement; Security Agreements. The Administrative Agent shall have
received sufficient counterpart copies of (i) this Agreement, executed and
delivered by the Administrative Agent, the Guarantor and each Borrower and
(ii) the Security Agreements, executed and delivered by each Borrower.

(b) Financial Statements. The Administrative Agent shall have received the
financial statements referred to in Section 3.1 (it being understood that any
public filing of such financial statements with the SEC shall constitute
delivery).

(c) Approvals. All governmental and third party approvals (including
shareholders’ approvals, if any) necessary in connection the transactions
contemplated hereby and with the continuing operations of the Group Members
shall have been obtained and be in full force and effect.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions and offices in the United States
where liens on material assets of the Loan Parties are required to be filed or
recorded, and such search shall reveal no liens on any of the assets of the Loan
Parties except for Liens permitted by Section 6.3 or discharged on or prior to
the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(e) Fees. The Lenders, the Administrative Agent and the Lead Arrangers shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable and documented fees and expenses
of legal counsel), on or before the Closing Date.

 

42



--------------------------------------------------------------------------------

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(g) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Kirkland & Ellis LLP, counsel to the Loan Parties,
substantially in the form of Exhibit E-1; and

(ii) the legal opinion of Leonard J. Amoruso, general counsel of the Guarantor
and its Subsidiaries, substantially in the form of Exhibit E-2.

(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 6.3), shall be in proper form for filing,
registration or recordation.

(i) Designation as Senior Indebtedness. The Administrative Agent shall have
received satisfactory evidence of its designation as a representative of the
holders of “Designated Senior Indebtedness” (as such quoted term is defined in
the Subordinated Notes Indenture).

(j) Patriot Act and Anti-Money Laundering Legislation. The Administrative Agent
and the Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” rules
and the Patriot Act reasonably requested in writing by such Person at least two
Business Days prior to the Closing Date.

For the purpose of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection hereto.

4.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date is subject to the
satisfaction of the following conditions precedent:

(a) Borrowing Notices. The Administrative Agent and, in the case of Swingline
Loans, the Swingline Lender or Swingline Lenders, shall have received a
Borrowing Request and a Borrowing Base A Limit Notice or a Borrowing Base B
Limit Notice, as applicable, and each required telephonic notice provided in
Sections 2.2(a) and 2.4(a), as applicable.

(b) Pledge of Eligible Assets. With respect to Borrowing Base A Loans, the
applicable Borrower shall have taken the actions pursuant to Section 3 of the
KCA Security Agreement or the KECS Security Agreement, as applicable, with
respect to the Eligible Assets contemplated to be delivered pursuant to
Section 2.1 or 2.3, as applicable, as identified in the applicable Borrowing
Base A Limit Notice.

 

43



--------------------------------------------------------------------------------

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date or, if such representation and warranty relates to a specific date,
then as of such date.

(d) No Deficiency. After giving effect to the requested extension of Credit,
there shall be no Deficiency with respect to any Loan and the outstanding
Borrowing Base B Loans shall not exceed the Borrowing Base B Limit.

(e) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by a Borrower hereunder shall constitute a representation and
warranty by such Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

The Guarantor hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder (other than contingent indemnification obligations for which no claim
has been made), the Guarantor shall and shall cause each of its Subsidiaries, as
applicable, to:

5.1 Financial Statements. Furnish to the Administrative Agent (which will
furnish such information to each Lender):

(a) as soon as available, but in any event before the earlier of (i) 90 days
after the end of each fiscal year of the Guarantor or (ii) 10 Business Days
after the date on which the Guarantor is required to file with the SEC such
financial statements, a copy of the audited consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing;

(b) as soon as available, but in any event before 90 days after the end of each
fiscal year of the applicable Borrower, a copy of the audited consolidated
balance sheet of each Borrower and its consolidated Subsidiaries as at the end
of such year and the related audited consolidated statements of income and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, with a Form X-17A-5 audit without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers or other independent certified
public accountants of nationally recognized standing;

(c) as soon as available, but in any event not later than the earlier of (i) 45
days after the end of each of the first three quarterly periods of each fiscal
year of the Guarantor or (ii) 10 Business Days after the date on which the
Guarantor is required to file with the SEC such

 

44



--------------------------------------------------------------------------------

financial statements, the unaudited consolidated balance sheet of the Guarantor
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer of the Guarantor as being fairly stated in
all material respects (subject to normal year-end audit adjustments); and

(d) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of each
Borrower, the Part II FOCUS Report for each Borrower as at the end of such
quarter.

All such financial statements (other than the Part II FOCUS Reports) shall
fairly present in all material respects the financial condition and results of
operations of the applicable Loan Party and its consolidated Subsidiaries and
shall be prepared in reasonable detail and in accordance with GAAP in all
material respects applied (except as approved by such accountants or officer, as
the case may be, and disclosed in reasonable detail therein) consistently
throughout the periods reflected therein and with prior periods, if applicable.
All Part II Focus Reports shall contain all information in appropriate detail as
required by the applicable form. Documents required to be delivered pursuant to
this Section 5.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered by posting such documents
electronically with notice to the Administrative Agent and each Lender thereof
and if so posted, shall be deemed to have been delivered on the date (i) on
which such Loan Party posts such documents, or provides a link thereto on the
Guarantor’s website on the Internet at the Guarantor’s website address at
www.knight.com; or (ii) on which such documents are posted on such Loan Party’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

5.2 Certificates; Other Information. Furnish to the Administrative Agent (which
will furnish such information to each Lender) or, in the case of clause (d), to
the relevant Lender):

(a) within five Business Days of the delivery of any financial statements
pursuant to Section 5.1, (i) a certificate of a Responsible Officer on behalf of
each Loan Party stating that such Responsible Officer of such Loan Party has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) in the case of quarterly or annual financial
statements pursuant to Section 5.1, as applicable, a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with Section 6.1 as of the last day of the fiscal quarter
or fiscal year of the Borrowers, as the case may be;

(b) within five Business Days after the end of each calendar month, a
certificate of a Responsible Officer of KECS indicating the Eligible NSCC Margin
Deposits of KECS in effect for each Business Day in the most recently ended
calendar month;

(c) (i) within five Business Days after the same are sent, copies of all
financial statements and reports that any Loan Party sends to the public holders
of any class of its debt securities or public equity securities and (ii) within
five Business Days after the same are filed, copies of all financial statements
and reports that any Loan Party may make to, or file with, the SEC, in each
case, to the extent not otherwise provided on the Guarantor’s website on the
Internet at the Guarantor’s website address at www.knight.com; and

(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request through the Administrative Agent.

 

45



--------------------------------------------------------------------------------

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (other than Indebtedness), except where (a) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member or (b) such
failure would not reasonably be expected to have a Material Adverse Effect.

5.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges, Broker-Dealer Licenses and
Memberships, Broker-Dealer Registrations and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.4 or Section 6.5(e) and except, in the case of clause
(ii) above, to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect; and (b) comply with all Requirements of Law
(including any Requirements of Law dealing with net capital requirements),
except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which true and correct entries shall be made of
all material dealings and transactions in relation to its business and
activities and (b) permit representatives of any Lender (after consultation
with, and subject to coordination of visits by, the Administrative Agent), at
the expense of the Administrative Agent or such Lender, as the case may be
(unless a Default or Event of Default has occurred and is continuing, in which
case the Borrowers shall pay such expenses) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time upon reasonable advance notice to the Borrowers and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers of the
Group Members.

5.7 Notices. Promptly give notice to the Administrative Agent (which shall
furnish such information to each Lender):

(a) the occurrence of any Default or Event of Default;

(b) any litigation or proceeding affecting any Group Member and not covered by
insurance that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect and, in any case, any litigation or proceeding
affecting any Group Member which relates to any Loan Document;

(c) the following events, as soon as possible and in any event within 30 days
after any Responsible Officer knows thereof, if such event, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect:
(i) the occurrence of any Reportable Event with respect to any Plan, the
determination that any Single Employer Plan is in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA), the creation of any
Lien with respect to a Plan in

 

46



--------------------------------------------------------------------------------

favor of the PBGC or a Single-Employer Plan or any withdrawal by a Loan Party or
a Commonly Controlled Entity from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or determination that any Multiemployer
Plan is in “endangered” or “critical” status (within the meaning of Section 432
of the Code or Section 305 of ERISA), or (ii) the termination of any
Single-Employer Plan in a non-standard termination; and

(d) any development or event that, in the reasonable judgment of any Loan Party,
has had or would reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action the relevant Group Member
proposes to take with respect thereto.

5.8 Use of Proceeds. Use the proceeds of the Loans solely as set forth in
Section 3.15.

5.9 Compliance with Regulatory Requirements. Comply, and cause each
Broker-Dealer Subsidiary to comply, with all material rules and regulations of
the SEC and FINRA applicable to it (including such rules and regulations dealing
with net capital requirements), and, to the extent applicable to any Borrower or
any other Broker-Dealer Subsidiary, all similar, equivalent or comparable
foreign statutes, rules, regulations, and other regulatory requirements, except,
in each case, where the failure to so comply would not reasonably be expected to
have a Material Adverse Effect.

SECTION 6. NEGATIVE COVENANTS

The Guarantor hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder (other than contingent indemnification obligations for which no claim
has been made), the Guarantor shall not, and shall not permit any of its
Subsidiaries (as applicable) to, directly or indirectly:

6.1 Financial Covenants.

(a) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as at the last day of any period of four consecutive fiscal quarters of the
Guarantor (beginning with the period of four consecutive fiscal quarters of the
Guarantor ending on June 30, 2011) to exceed 2.25 to 1.00.

(b) Minimum Liquidity Ratio. Permit the Liquidity Ratio of any Borrower, as at
any time, to be less than 1.0 to 1.0.

(c) Minimum Consolidated Tangible Net Worth. Permit Consolidated Tangible Net
Worth of any Borrower or the Guarantor at any time to be less than the Minimum
TNW applicable to such Borrower or Guarantor.

(d) Minimum Regulatory Capital. Permit the Net Capital of any Foreign Subsidiary
that is a Broker-Dealer Subsidiary and a Material Subsidiary or any Domestic
Subsidiary that is a Broker-Dealer Subsidiary at any time to be less than
(i) for any Broker-Dealer Subsidiary that has elected not to be subject to the
“Aggregate Indebtedness Standard” pursuant to the Exchange Act (i.e., a
Broker-Dealer Subsidiary testing net capital requirements on the basis of
“aggregate debit items” pursuant to the Exchange Act), the greater of (x) 5.5%
of the amount of the “aggregate debit items” of such Broker-Dealer Subsidiary,
computed in accordance with the Exchange Act, and (y) 120% of the minimum

 

47



--------------------------------------------------------------------------------

amount of Net Capital required for such Broker-Dealer Subsidiary by the Exchange
Act and (ii) for any other Broker-Dealer Subsidiary, 150% of the minimum amount
of Net Capital required for such Broker-Dealer Subsidiary by the Exchange Act
or, in the case of a Foreign Subsidiary, any similar or comparable foreign
regulation. The Guarantor shall be deemed to be in compliance with this
Section 6.1(d) with respect to any Broker-Dealer Subsidiary so long as the then
most recent computation of Net Capital for such Broker-Dealer Subsidiary shows
such compliance and no Responsible Officer of the Guarantor or such Subsidiary
has actual knowledge that the Guarantor is not in compliance with this
Section 6.1(d). The Guarantor shall make such computations demonstrating
compliance with the net capital requirements applicable to any Broker-Dealer
Subsidiary when required by the Exchange Act, the SEC or any other applicable
Governmental Authority, but at least weekly in the case of any Broker-Dealer
Subsidiary electing not to be subject to the “aggregate indebtedness standard”
pursuant to the Exchange Act (i.e., a Broker-Dealer Subsidiary testing net
capital requirements on the basis of “aggregate debit items” pursuant to the
Exchange Act), and monthly otherwise.

6.2 [Reserved].

6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of the
property of the Guarantor, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due, that are being contested in good faith by
appropriate proceedings, are not at the time delinquent or thereafter can be
paid without penalty or the failure of which to pay would not reasonably be
expected to have a Material Adverse Effect; provided that adequate reserves with
respect thereto are maintained on the books of the Guarantor or its
Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;

(c) (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance, old age pensions and other social security or retirement
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Guarantor or any Subsidiary;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(e) easements, rights-of-way, restrictions, zoning ordinances, building
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Guarantor
or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(e), and Liens incurred to secure any
Indebtedness permitted under Section 6.2(e) to refinance such Indebtedness;
provided that no such Lien is spread to cover any additional property after the
Closing Date (other than after-acquired property that is related to the property
covered by such Lien and proceeds and products of such property) and that the
principal amount of Indebtedness secured thereby is not increased;

 

48



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of the Guarantor or any other Subsidiary
incurred pursuant to Section 6.2(f), provided that (i) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
(other than after-acquired property that is related to the property covered by
such Lien and proceeds and products of such property) and (ii) the principal
amount of Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Security Documents and Liens securing Term
Loan Obligations;

(i) any interest or title of a lessor under any lease entered into by the
Guarantor or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) any Lien existing on any property or asset prior to the acquisition thereof
by the Guarantor or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Guarantor or any Subsidiary other than after-acquired
property that is related to the property covered by such Lien and proceeds and
products of such property and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof as of such date;

(k) Liens on assets described in clause (a)(i) of the definition of Excluded
Debt and created, incurred or assumed by any Borrower, Broker-Dealer Subsidiary,
any other Subsidiary that is an operating regulated entity or licensed mortgage
Subsidiary or Subsidiary of a Broker-Dealer Subsidiary, other Subsidiary that is
an operating regulated entity or licensed mortgage Subsidiary to secure Excluded
Debt;

(l) Liens securing Indebtedness permitted under Section 6.2(r);

(m) Liens incidental to the conduct of its business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
detract from the value of its property or assets or impair the use thereof in
the operation of its business;

(n) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8(h) or securing appeal or other surety bonds relating
to such judgments;

(o) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in clauses (f), (g),
(j), (k) and (l); provided that (i) the obligations secured thereby shall be
limited to the obligations secured by the Lien so extended, renewed or replaced
(and, to the extent provided in the foregoing clauses, extensions, renewals and
replacements thereof) and (ii) such Lien shall be limited to all or a part of
the assets that secured the Lien so extended, renewed or replaced other than
after-acquired property that is related to the property covered by such Lien and
proceeds and products of such property;

 

49



--------------------------------------------------------------------------------

(p) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts or relating
to pooled deposit or sweep accounts of Guarantor or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business, (iii) in favor of a banking or other financial institution arising
as a matter of law encumbering deposits or other funds maintained with a
financial institution (including the right of set off) and which are within the
general parameters customary in the banking industry and (iv) in the nature of
contractual rights of set-off relating to purchase orders and other agreements
entered into with customers of the Guarantor or any Subsidiary or otherwise in
the ordinary course of business and customary holdbacks under credit cards or
similar merchant processing;

(q) Liens securing obligations of the Guarantor or any Subsidiary in respect of
any Swap Agreements entered into in the ordinary course of business, for
non-speculative purposes and in accordance with Section 6.10;

(r) leases, licenses, subleases or sublicenses (including the provision of
software under an open source license) granted to others in the ordinary course
of business which do not (i) impair in any material respect the operation of the
business of the Guarantor or any Material Subsidiary, taken as a whole, or
(ii) secure any Indebtedness;

(s) Liens solely on any cash earnest money deposits made by Guarantor or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(t) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(u) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(v) utility and similar deposits made by the Guarantor in the ordinary course of
business;

(w) temporary Liens in connection with sales, transfers, leases, assignments or
other conveyances or dispositions of securities permitted under Section 6.5,
including (x) Liens on securities granted or deemed to arise in connection with
and as a result of the execution, delivery or performance of contracts to sell
such securities if such sale is otherwise permitted hereunder, or is required by
such contracts to be permitted hereunder, and (y) rights of first refusal,
options or other contractual rights or obligations to sell, assign or otherwise
dispose of any securities or interest therein, which rights of first refusal,
option or contractual rights are granted in connection with a sale, transfer or
other disposition of securities permitted hereunder; and

(x) other Liens securing Indebtedness or other obligations, as long as each of
(i) the aggregate principal amount at any time outstanding of the Indebtedness
or other obligations secured thereby when taken together and (ii) the fair
market value of the property subject to such Liens do not exceed 10% of the
Guarantor’s Consolidated Tangible Net Worth as reflected in the most recently
delivered quarterly or annual financial statements of the Guarantor.

 

50



--------------------------------------------------------------------------------

6.4 Fundamental Changes. Merge, consolidate or amalgamate, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Dispose of all
or substantially all of its property or business, except that:

(a) the Guarantor or any of its Subsidiaries may merge, amalgamate or
consolidate with any Person; provided that (A) in the case of any merger,
amalgamation or consolidation involving a Borrower, such Borrower shall be the
continuing or surviving corporation; (B) in the case of any merger, amalgamation
or consolidation involving the Guarantor, the Guarantor shall be the continuing
or surviving corporation, (C) in the case of any merger or consolidation
involving a Material Group Member, the continuing or surviving entity shall be a
Material Group Member; and (D) in the case of any merger or consolidation
involving a Broker-Dealer Subsidiary, the continuing or surviving entity shall
be a Broker-Dealer Subsidiary;

(b) any Subsidiary of the Guarantor (except any Borrower) may Dispose of all or
substantially all of its assets (i) to the Guarantor or any Subsidiary; provided
that (A) in the case of any such Disposition by any Material Group Member, the
transferee entity shall be a Material Group Member, (B) in the case of any such
Disposition by any Broker-Dealer Subsidiary, the transferee entity shall be a
Broker-Dealer Subsidiary, and (C) in the case of any such Disposition by any
Subsidiary of a Borrower, the transferee entity shall be a Subsidiary of such
Borrower, or (iii) pursuant to a Disposition permitted by Section 6.5;

(c) any Investment expressly permitted by Section 6.8 may be structured as a
merger, consolidation or amalgamation; and

(d) any Subsidiary of the Guarantor (other than a Borrower) may liquidate, wind
up or dissolve or change its legal form if (i) the Guarantor determines in good
faith that such liquidation or dissolution or change in legal form is in the
best interests of the Guarantor and is not materially disadvantageous to the
Lenders and (ii) if such Subsidiary is a Subsidiary of a Borrower, such Borrower
determines in good faith that such liquidation or dissolution or change in legal
form is in the best interests of such Borrower and is not materially
disadvantageous to the Lenders.

6.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Material Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business and Dispositions of property no longer material to the conduct of the
business of the Guarantor and its Subsidiaries;

(b) the Disposition of inventory and other assets (including securities and
derivatives) in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 6.4(b);

(d) the sale or issuance of the Capital Stock (i) of any Subsidiary to the
Guarantor or any Subsidiary of the Guarantor or (ii) that constitutes a minority
interest in a Person that is not a Subsidiary;

(e) (i) the sale or other Disposition by the Guarantor of its property or assets
to another Loan Party or (ii) the sale or other Disposition by any Subsidiary to
another Subsidiary;

(f) any Restricted Payment or Investment that is permitted to be made, and is
made, under Section 6.6 or 6.8, respectively;

 

51



--------------------------------------------------------------------------------

(g) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(h) sales or grants of licenses or sublicenses to use the Guarantor’s or any of
its Subsidiaries’ trademarks, patents, trade secrets, know-how or other
Intellectual Property and technology to the extent that such sale, license or
sublicense does not materially impair the conduct of the business of any
Borrower or the Guarantor or any of its Subsidiaries, taken as a whole;

(i) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(j) Dispositions in the ordinary course of business of Cash Equivalents;

(k) the cancellation or forgiveness in the ordinary course of business of any
loan or advance to any employee of any Group Member;

(l) the Disposition of other property having a fair market value not to exceed,
in the aggregate for any fiscal year of the Guarantor, $20,000,000; provided
that any such Disposition to a Person that is not a Group Member is for
consideration at least equivalent to the fair market value of such other
property; and

(m) the Disposition of any other property having a fair market value exceeding,
in the aggregate for any fiscal year of the Guarantor, $20,000,000; provided
that any such Disposition to a Person that is not a Group Member is for
consideration at least equivalent to the fair market value of such other
property; and provided, further that, (i) after giving effect to such
Disposition, the Guarantor shall be in compliance with Section 6.12, and (ii) if
the fair market value of such other property exceeds $50,000,000, such
Disposition shall only be permitted if the Loan Parties, after giving pro forma
effect to such Disposition and the use of proceeds thereof, are in compliance
with the covenants set forth in Sections 6.1(a) and (c).

6.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Borrower or the Guarantor, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Borrower or
the Guarantor (collectively, “Restricted Payments”), except that any Borrower
and the Guarantor may make Restricted Payments so long as (i) no Default has
occurred and is continuing or would exist after giving effect to such Restricted
Payment and (ii) the Guarantor and each Borrower is in compliance, on a pro
forma basis after giving effect to such Restricted Payment, with the covenants
contained in Section 6.1(a) and (c).

6.7 Capital Expenditures. Make any Capital Expenditure, except Capital
Expenditures of the Guarantor and its Subsidiaries not exceeding in any fiscal
year of the Guarantor the greater of (i) $70,000,000 and (ii) 6% of the
Consolidated Net Revenue of the Guarantor for such fiscal year (giving pro forma
effect to any “Material Acquisition” or “Material Disposition”, as defined in
and consistent with the methodology set forth in the last two sentences of the
definition of Consolidated EBITDA, with the “Reference Period” being the period
since the first day of the applicable fiscal year); provided, that any amount
referred to above, if not so expended in the fiscal year for which it is
permitted, may be carried over for expenditure in any succeeding fiscal year.

 

52



--------------------------------------------------------------------------------

6.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents (and other Investments in the ordinary
course of a broker-dealer business);

(c) Guarantee Obligations permitted by Section 6.2 and Guarantee Obligations
incurred in the ordinary course of business for obligations that do not
constitute Indebtedness and have been incurred by the Guarantor or any of its
Subsidiaries in the ordinary course of business;

(d) (i) loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
and (ii) other loans and advances to employees of any Group Member in an
aggregate amount for all Group Members not to exceed $10,000,000 at any one time
outstanding;

(e) Investments constituting Permitted Acquisitions;

(f) Investments in assets useful in the business of the Guarantor and its
Subsidiaries made by the Guarantor or any of its Subsidiaries with the net cash
proceeds of any Disposition or Recovery Event that are not used to prepay Term
Loan Obligations;

(g) (i) intercompany Investments by any Group Member in another Group Member,
and (ii) the intercompany Investments existing on the date hereof and listed on
Schedule 6.8 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.8;

(h) Investments consisting of extensions of credit entered into or made or that
are received in the ordinary course of business in accordance with normal
practice and Investments received in satisfaction or partial satisfaction
therefrom from financially troubled account debtors in the ordinary course of
business;

(i) Investments existing on the date hereof and set forth on Schedule 6.8 and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 6.8;

(j) Investments in Swap Agreements permitted under Section 6.2;

(k) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 6.5;

 

53



--------------------------------------------------------------------------------

(l) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(m) Investments (including debt obligations and Capital Stock) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(n) advances of payroll payments to employees in the ordinary course of
business;

(o) share repurchases by the Guarantor permitted by Section 6.6(d);

(p) Investments reflected on the financial statements of the Guarantor and its
Subsidiaries as included in reports on forms 10-K and 10-Q as filed with the SEC
as “Deferred Compensation Investments”;

(q) Investments in connection with cash settled conversions of the Subordinated
Notes pursuant to the Subordinated Notes Indenture as in effect on the date
hereof; and

(r) other Investments so long as (i) no Default has occurred and is continuing
or would exist after giving effect to such Investment and (ii) the Guarantor and
each Borrower is in compliance, on a pro forma basis after giving effect to such
Investment, with the covenants contained in Section 6.1(a) and (c).

6.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Group Member) unless such transaction is (a) (i) otherwise
permitted under this Agreement and (ii) upon fair and reasonable terms no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate or (b) a
Restricted Payment permitted by Section 6.6.

6.10 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the applicable Loan Party or
any Subsidiary of such Loan Party has actual exposure (other than those in
respect of Capital Stock), (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the applicable Loan
Party or any Subsidiary of such Loan Party and (c) Swap Agreements entered into
in order to swap currency in connection with funding the business of the
applicable Loan Party or any Subsidiary of such Loan Party in the ordinary
course of business.

6.11 Changes in Fiscal Periods. Permit the fiscal year of any Loan Party to end
on a day other than December 31 or change any Loan Party’s method of determining
fiscal quarters.

6.12 Lines of Business. Other than lines of business in which the Guarantor and
its Subsidiaries expend not more than $25,000,000 in the aggregate, enter into
or acquire (through a Permitted Acquisition or other transaction permitted
hereunder) any material line of business, either directly or through any
Subsidiary, substantially different from, or cease to be substantially engaged
in, the principal lines of material businesses conducted by the Guarantor and
its Subsidiaries, taken as a whole, on the Closing Date or any lines of business
similar, ancillary, complementary or otherwise reasonably related thereto or
that are a reasonable extension, development or expansion thereof.

 

54



--------------------------------------------------------------------------------

6.13 Payments of Subordinated Indebtedness. Make any prepayment of any
principal, interest or other amounts owed in respect of any Subordinated
Indebtedness, if (i) a Default has occurred and is continuing or would exist
after giving effect to such prepayment or (ii) the Guarantor or any Borrower
would not be in compliance, on a pro forma basis after giving effect to such
prepayment, with the covenants contained in Section 6.1(a) and (c).

SECTION 7. GUARANTEE

7.1 Guarantee. (a) The Guarantor hereby unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Lenders,
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by each Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

(a) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by the Guarantor under applicable Federal and state laws relating to the
insolvency of debtors.

(b) The Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of the Guarantor hereunder without
impairing the guarantee contained in this Section 7 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

(c) The guarantee contained in this Section 7 shall remain in full force and
effect until all the Obligations (other than contingent indemnification
obligations for which no claim has been made) and the obligations of the
Guarantor under the guarantee contained in this Section 7 shall have been
satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of this Agreement the
Borrowers may be free from any Obligations.

(d) No payment made by any Borrower, the Guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from any
Borrower, the Guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Guarantor in respect of the Obligations or any payment received or
collected from the Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of the Guarantor hereunder until the
Obligations are paid in full and the Commitments are terminated.

7.2 No Subrogation. Notwithstanding any payment made by the Guarantor hereunder
or any set-off or application of funds of the Guarantor by the Administrative
Agent or any Lender, the Guarantor shall not be entitled to be subrogated to any
of the rights of the Administrative Agent or any Lender against any Borrower or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
the Guarantor seek or be entitled to seek any contribution or reimbursement from
any Borrower in respect of payments made by the Guarantor hereunder, until all
amounts owing to the Administrative Agent and the Lenders by the Borrowers on
account of the Obligations (other than contingent indemnification obligations
for which no claim has been made) are paid in full and the Commitments are
terminated. If any amount shall be paid

 

55



--------------------------------------------------------------------------------

to the Guarantor on account of such subrogation rights at any time when all of
the Obligations (other than contingent indemnification obligations for which no
claim has been made) shall not have been paid in full, such amount shall be held
by the Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Guarantor, and shall, forthwith upon receipt
by the Guarantor, be turned over to the Administrative Agent in the exact form
received by the Guarantor (duly indorsed by the Guarantor to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

7.3 Amendments, etc. with respect to the Obligations. The Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Administrative
Agent or any Lender may be rescinded by the Administrative Agent or such Lender
and any of the Obligations continued, and the Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, increased, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, the Supermajority Lenders or all Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for the guarantee contained in
this Section 7 or any property subject thereto.

7.4 Guarantee Absolute and Unconditional. The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Section 7 or acceptance of the guarantee
contained in this Section 7; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, increased or waived, in reliance upon the guarantee contained
in this Section 7; and all dealings between any Borrower and the Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 7. The Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Borrower or the Guarantor with respect to the
Obligations. The Guarantor understands and agrees that the guarantee contained
in this Section 7 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Borrower or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of any Borrower or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Borrower for the Obligations,
or of the Guarantor under the guarantee contained in this Section 7, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against any Borrower or any other Person or against any collateral security
or guarantee for the Obligations or any right of offset with respect thereto,
and any failure by the Administrative Agent or any

 

56



--------------------------------------------------------------------------------

Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Borrower or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against the Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

7.5 Reinstatement. The guarantee contained in this Section 7 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or the Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or the Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

7.6 Payments. The Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or any Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate (including
any certification of any financial statement) or document furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.8, Section 5.2(d), Section 5.4(a),
Section 5.7(a) or Section 6 hereof; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrowers from
the Administrative Agent or the Required Lenders; or

(e) any Material Group Member shall (i) default in making any payment of any
principal of any Material Indebtedness (including any Guarantee Obligation in
respect of Indebtedness, but excluding the Loans) on the scheduled or original
due date with respect thereto beyond the period of grace, if any; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Material Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on

 

57



--------------------------------------------------------------------------------

behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Material Indebtedness to become due prior to its stated maturity,
in each case, for so long as such default is unremedied and is not waived by the
holders of such Material Indebtedness; or

(f) (i) any Material Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Material Group Member
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Material Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed or undischarged for a period of 60 days; or (iii) there
shall be commenced against any Material Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Material Group Member shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Material Group Member shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

(g) (i) any failure to satisfy the minimum funding standards (within the meaning
of Sections 412 or 430 of the Code or Section 302 of ERISA), whether or not
waived, shall exist with respect to any Single Employer Plan or any Lien in
favor of the PBGC or any Single Employer Plan shall arise on the assets of any
Loan Party or any Commonly Controlled Entity, (ii) a filing shall be made
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan, or there shall be a failure by any Loan Party or any
Commonly Controlled Entity to make by its due date a required contribution to
any Single Employer Plan or Multiemployer Plan, (iii) a determination shall be
made that any Single Employer Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA), (iv) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (v) any Single
Employer Plan shall terminate in a non-standard termination for purposes of
Title IV of ERISA, (vi) any Loan Party or any Commonly Controlled Entity shall,
or shall be reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vii) there shall be a determination that any Multiemployer Plan is, or is
expected to be, in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), and in each case in clauses
(i) through (vii) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to result in a
Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Material Group
Member involving in the aggregate a liability (not paid or to the extent not
covered by insurance or indemnity) of $25,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or

 

58



--------------------------------------------------------------------------------

(i) except as expressly permitted hereunder or thereunder, any of the Security
Documents shall cease, for any reason, to be in full force and effect, or any
Loan Party shall so assert in writing, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby; or

(j) except as expressly permitted hereunder or thereunder, the guarantee
contained in Section 7 of this Agreement shall cease, for any reason, to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert; or

(k) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Guarantor; or (ii) the
board of directors of the Guarantor shall cease to consist of a majority of
Continuing Directors; or

(l) any Fundamental Change (as defined under the Subordinated Notes Indenture)
or any similar change of control event having similar consequences occurs under
any instrument related to any Material Indebtedness that is Subordinated
Indebtedness; or

(m) revocation or suspension of any Broker-Dealer License or Membership or
Broker-Dealer Registration which has resulted or would result in a Material
Adverse Effect;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Guarantor or a
Borrower, the Commitments shall immediately and automatically terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately and automatically
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers,
declare the Commitments to be terminated forthwith; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to any Borrower,
declare the Loans to any Borrower (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrowers.
For the avoidance of doubt, a Default or an Event of Default with respect to one
Borrower shall constitute a Default or an Event of Default, as applicable, with
respect to the other Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

59



--------------------------------------------------------------------------------

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, email, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Loan Parties), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or a Loan Party
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

60



--------------------------------------------------------------------------------

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify (severally and not joint and
severally) each Agent and its officers, directors, employees, affiliates,
advisors and controlling persons (each, an “Agent Indemnitee”) (to the extent
not reimbursed by the Borrowers and without limiting the obligation of the
Borrowers to do so), ratably according to their respective aggregate Applicable
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such aggregate Applicable Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s bad faith, gross
negligence or willful misconduct. The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

61



--------------------------------------------------------------------------------

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrowers. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) shall have
occurred and be continuing) be subject to approval by the Loan Parties (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and
Section 10.5 shall inure to its benefit.

9.10 Syndication Agent. The Syndication Agent shall not have any duties or
responsibilities hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of (a) adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waiving, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that, subject to Section 2.19(b), no such waiver and no such
amendment, supplement or modification shall (i) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Commitment, in each case without the written consent of each Lender directly
affected thereby; provided, that (x) any waiver of applicability of any
post-default increase in interest rates and (y) any amendment or modification of
defined terms used in the financial covenants in Section 6.1 in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i), and each of which shall only require the consent of the
Required Lenders; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definitions of Required Lenders or Supermajority
Lenders, consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under this Agreement and the other Loan Documents,
release any Collateral (except as provided for in the Loan Documents) to the
extent such release would result in the Borrowing Base A Loans exceeding the
Borrowing Base A Limit

 

62



--------------------------------------------------------------------------------

or the Borrowing Base B Loans exceeding the Borrowing Base B Limit or release
the Guarantor from its obligations under the guarantee contained in Section 7 of
this Agreement, in each case without the written consent of all Lenders; or
(iv) amend, modify or waive any provisions in Section 2.14(a), (b) and
(c) without the written consent of each Lender adversely affected thereby;
(v) waive any mandatory prepayment required under Section 2.8(a) or amend or
modify the definitions of “Advance Rate”, “Borrowing Base A Limit”,
“Concentration Limit”, “Eligible Assets”, “Eligible Assets Category”, “Eligible
ETFs”, “Eligible U.S. Government Bonds”, “Eligible Listed Equities”, “Eligible
MBS”, “Eligible Non-Listed Equities”, “Loan Value” or “Pledged Eligible Asset”
in each case to the extent such waiver, amendment or modification would result
in a less restrictive standard than set forth in such definitions, in each case
without the written consent of the Supermajority Lenders (provided that, for the
avoidance of doubt, notwithstanding the foregoing clause (v), exchange-traded
funds (other than leveraged exchange-traded funds) shall be considered “Eligible
ETFs” upon the request of the Borrowers and with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed));
(vi) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (vii) amend, modify or waive any of the
rights or duties of the Swingline Lenders without the written consent of each
Swingline Lender, if any, that holds a Swingline Loan that is outstanding at the
time that such amendment, modification or waiver becomes effective or
(viii) amend, modify or waive any provision of Section 2.20 or the definition of
the term “Defaulting Lender” without the written consent of the Administrative
Agent or, if any Swingline Loans are outstanding at such time, the applicable
Swingline Lender or Swingline Lenders (for the avoidance of doubt, this clause
(viii) shall be the only clause in this proviso applicable to any such
amendment, modification or waiver of Section 2.20 or the definition of the term
“Defaulting Lender”). Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

Notwithstanding anything to the contrary contained in this Section 10.1, if
following the effective date of any Loan Document, the Administrative Agent, the
Borrowers and the Guarantor shall have jointly identified any error or omission
in any provision of the Loan Documents, then the Administrative Agent, the
Borrowers and the Guarantor shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following receipt of notice
thereof.

In addition, notwithstanding anything to the contrary contained in this
Section 10.1, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the Loan
Parties (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

 

63



--------------------------------------------------------------------------------

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers, the Guarantor and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrowers and Guarantor:  

c/o Knight Capital Group, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310]

  Attention: Chief Financial Officer   Telecopy: (201) 557-6853   Telephone:
(201) 222-9400   with a copy to:  

Knight Capital Group, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310]

  Attention: General Counsel   Telecopy: (201) 557-6853   Telephone: (201)
222-9400 Administrative Agent:  

JPMorgan Chase Bank, N.A.

1111 Fannin Street, 10th Floor

Houston, TX 77002-6925

  Attention: Siraz Maknojia   Telecopy: (713) 427-6416   Telephone: (713)
374-4312

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or a Loan Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Loan Parties, jointly and severally,
agree (a) to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and expenses

 

64



--------------------------------------------------------------------------------

incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
the syndication of the credit facilities provided herein and the consummation
and administration of the transactions contemplated hereby and thereby,
including the reasonable fees and disbursements of counsel to the Administrative
Agent (not to exceed one outside counsel per jurisdiction (and, if reasonably
necessary, regulatory counsel)) and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Loan Parties
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated reasonable fees and expenses of in-house counsel) (not to exceed one
outside counsel per jurisdiction (and, if reasonably necessary, regulatory
counsel)) to each Lender and of counsel to the Administrative Agent (not to
exceed one outside counsel per jurisdiction (and, if reasonably necessary,
regulatory counsel)), (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (limited to the attorney costs of one counsel for the
Indemnitees taken as a whole, subject to, in the case of a conflict of interest,
additional counsel as necessary (and, in all events, if reasonably necessary,
additional regulatory counsel)) (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), regardless of whether any
Indemnitee is a party thereto, provided, that no Loan Party shall have any
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or any
affiliate, director, officer, employee, advisor or agent of such Indemnitee. All
amounts due under this Section 10.5 shall be payable not later than 30 days
after written demand therefor. Statements payable by the Loan Parties pursuant
to this Section 10.5 shall be submitted to the attention of the Chief Financial
Officer of the Guarantor with a copy to the attention of the General Counsel of
the Guarantor, both at the address of the Loan Parties set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Guarantor in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive the termination of this Agreement and the
repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any

 

65



--------------------------------------------------------------------------------

attempted assignment or transfer by any Loan Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (excluding natural persons and the
Guarantor and its Affiliates) (each, an “Assignee”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:

(A) the Borrowers (such consent not to be unreasonably withheld; it being
understood that any Borrower shall have the right to withhold its consent if
such Borrower would be required to obtain the consent of, or make a filing or
registration with, any Governmental Authority), provided that no consent of any
Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default has
occurred and is continuing, any other Person; and provided, further, that the
Borrowers shall be deemed to have consented to any such assignment unless the
Borrowers shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received written notice thereof;

(B) the Administrative Agent (such consent not to be unreasonably withheld)
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender, an affiliate of a Lender or an Approved Fund (as defined
below); and

(C) each Swingline Lender that holds any Swingline Loan outstanding at the time
such assignment is consummated (such consent not to be unreasonably withheld).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrowers and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrowers shall be required if an Event of Default
has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C) the Assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

66



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall (i) maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register and (ii) record in the register
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Guarantor, any Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Loan Parties, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (D) each Participant’s
interest is recorded in the Register to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section or in a comparable register maintained by the Lender. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of and subject to the limitations of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a

 

67



--------------------------------------------------------------------------------

Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section so long as such Participant complies with Section 2.16(d) and (e);
provided that such Participant’s interest is recorded in the Register to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section or in a comparable register maintained
by the relevant Lender. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender; provided that such Participant’s interest is recorded in the Register
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section or in such a register
maintained by the relevant Lender.

(d) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 2.16 unless such Participant complies with Sections 2.16(d) and (e).

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto;
provided further that the pledgee may not become a Lender unless it satisfies
the requirements of this Section 10.6.

(f) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to such Lender.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders, if any Lender (a “Benefited Lender”) shall receive any payment of all
or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 10.6), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or its affiliate or any of their respective
branches and agencies thereof to or for the credit or the account of the
applicable Borrower, as the case may be. Each Lender agrees promptly to

 

68



--------------------------------------------------------------------------------

notify the applicable Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with each Loan Party and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Loan Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York in
Manhattan, the courts of the United States for the Southern District of New York
in Manhattan, and appellate courts from any thereof (except that, (x) in the
case of any Security Document, proceedings may also be brought by the
Administrative Agent in the State in which the applicable Collateral is located
or any other relevant jurisdiction and (y) in the case of any bankruptcy,
insolvency or similar proceedings with respect to any Loan Party, actions or
proceedings related to this Agreement and the other Loan Documents may be
brought in such court holding such bankruptcy, insolvency or similar
proceedings);

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth or referred to in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

69



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) in the case of each Loan Party, waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

10.13 Acknowledgements. Each Loan Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Loan Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by a Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document (including,
for the avoidance of doubt, in the circumstances described in Section 2.8(c)
hereof) or that has been consented to in accordance with Section 10.1 or
(ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans and the other obligations under the Loan Documents
(other than contingent obligations for which no claim has been made) shall have
been paid in full and the Commitments have been terminated, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

10.15 Release of KCA. Upon KECS becoming the sole clearing broker for KCA and at
such time as the Loans made to KCA and the other Obligations under the Loan
Documents (other than contingent obligations for which no claim has been made)
of KCA shall have been paid in full, KCA shall cease to be a Borrower and a Loan
Party hereunder and shall be released from all Obligations (other than any
Obligations that by their terms survive termination of this Agreement) and the
Collateral granted by KCA shall automatically be released from the Liens created
by the Security Documents, all without delivery of any instrument or performance
of any act by any Person.

10.16 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep, and to cause its Affiliates to keep, confidential and to not use or
disclose, and to cause its Affiliates to not use or disclose, all non-public
information provided to it by any Loan Party, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement; provided that nothing
herein shall prevent the Administrative Agent or any Lender or any such
Affiliate from (x) disclosing any such

 

70



--------------------------------------------------------------------------------

information (a) to the Administrative Agent, any other Lender, (b) subject to an
agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
Affiliates, its and its Affiliates employees, directors, officers and agents,
including accountants, legal counsel and other advisors or to any other Lender
or Participant (it being understood that such disclosure will be made only to
such Persons who have the need to know such information and only if the Persons
to whom such disclosure is made are informed of the confidential nature of such
Information, instructed to keep such information confidential and receive such
information in connection with (i) their evaluation of the ability of the Loan
Parties to repay the Loans and perform their other obligations under the Loan
Documents, (ii) administering the Obligations under this Agreement,
(iii) servicing the Borrowings hereunder, (iv) protecting their interests under
this Agreement or (v) performing any similar function in connection with any
other extension of credit by the Lenders to the Guarantor or a Subsidiary
(excluding any transaction in any public security of the Guarantor or a
Subsidiary), (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has become generally known to the public other than as a result of a
known breach of any requirement to keep such information confidential, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document; provided, however, in the case of
(f) above, the Administrative Agent or the Lender, as applicable shall provide
prior written notice to the Guarantor or applicable Borrower and cooperate with
the Guarantor or such Borrower to obtain a protective order or confidential
treatment or (y) using any such information in connection with the
administration and management of this Agreement and the other Loan Documents.

(b) Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Guarantor and its Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

(c) All information, including requests for waivers and amendments, furnished by
the Loan Parties or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Loan Parties and their Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Loan Parties
and the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.17 WAIVERS OF JURY TRIAL. THE LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.18 USA PATRIOT Act. Each Lender subject to the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is hereby required to obtain, verify and record

 

71



--------------------------------------------------------------------------------

information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender to identify the Loan Parties in accordance with the Patriot Act. The Loan
Parties shall from time to time provide (a) all documentation and information
that each Lender reasonably requests in order to satisfy such Lender’s
obligations under the Patriot Act and (b) all documentation and information
required by bank regulatory authorities under applicable “know your customer”
rules and regulations.

[Remainder of Page Intentionally Left Blank]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

KNIGHT CAPITAL GROUP, INC. as Guarantor By:  

/s/ Steven Bisgay

  Name:   Steven Bisgay   Title:   Senior Managing Director and Chief Financial
Officer KNIGHT EXECUTION & CLEARING SERVICES LLC By:  

/s/ Andrew M. Greenstein

  Name:   Andrew M. Greenstein   Title:   Managing Director, Deputy General
Counsel and Secretary KNIGHT CAPITAL AMERICAS, L.P. By:  

/s/ Andrew M. Greenstein

  Name:   Andrew M. Greenstein   Title:   Managing Director, Deputy General
Counsel and Secretary



--------------------------------------------------------------------------------

Lender Signature Page to Knight Execution & Clearing Services LLC and Knight
Capital Americas, L.P. Credit Agreement, dated as of the date first above
written

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Thomas I. Paz

  Name:   Thomas I. Paz   Title:   Executive Director

 

2



--------------------------------------------------------------------------------

Lender Signature Page to Knight Execution & Clearing Services LLC and Knight
Capital Americas, L.P. Credit Agreement, dated as of the date first above
written

 

US BANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By:  

/s/ Robert L. Barrett

  Name:   Robert L. Barrett   Title:   Senior Vice President

 

3



--------------------------------------------------------------------------------

Lender Signature Page to Knight Execution & Clearing Services LLC and Knight
Capital Americas, L.P. Credit Agreement, dated as of the date first above
written

 

Bank of Montreal, Chicago Branch, as Lender By:  

/s/ Scott Ferris

  Name:   Scott Ferris   Title:   Managing Director

 

4



--------------------------------------------------------------------------------

Lender Signature Page to Knight Execution & Clearing Services LLC and Knight
Capital Americas, L.P. Credit Agreement, dated as of the date first above
written

 

First Commercial Bank, New York Branch, as Lender By:  

/s/ Jason Lee

  Name:   Jason Lee   Title:   General Manager

 

5



--------------------------------------------------------------------------------

Lender Signature Page to Knight Execution & Clearing Services LLC and Knight
Capital Americas, L.P. Credit Agreement, dated as of the date first above
written

 

CITIBANK, N.A., as Lender By:  

/s/ Alex Duka

  Name:   Alex Duka   Title:   Managing Director

 

6



--------------------------------------------------------------------------------

Lender Signature Page to Knight Execution & Clearing Services LLC and Knight
Capital Americas, L.P. Credit Agreement, dated as of the date first above
written

 

Bank of America, N.A., as Lender By:  

/s/ Matthew C. White

  Name:   Matthew C. White   Title:   Vice President

 

7



--------------------------------------------------------------------------------

Lender Signature Page to Knight Execution & Clearing Services LLC and Knight
Capital Americas, L.P. Credit Agreement, dated as of the date first above
written

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

/s/ John S. McGill

  Name:   John S. McGill   Title:   Director By:  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President

 

8



--------------------------------------------------------------------------------

Lender Signature Page to Knight Execution & Clearing Services LLC and Knight
Capital Americas, L.P. Credit Agreement, dated as of the date first above
written

 

U.S. Bank Nat’l Assoc., as Lender By:  

/s/ Benjamin Berkowitz

  Name:   Benjamin Berkowitz   Title:   Vice President

 

9



--------------------------------------------------------------------------------

Lender Signature Page to Knight Execution & Clearing Services LLC and Knight
Capital Americas, L.P. Credit Agreement, dated as of the date first above
written

 

Chang Hwa Commercial Bank, Ltd., New York Branch, as Lender By:  

/s/ Eric Y.S. Tsai

  Name:   Eric Y.S. Tsai   Title:   VP & General Manager

 

10



--------------------------------------------------------------------------------

Schedule 1.1A – Advance Rates/Concentration Limits

“Advance Rate”: with respect to any category of Eligible Assets listed in the
left column of the table below (each, an “Eligible Asset Category”), the
percentage set forth in the right column of the table below opposite such
Eligible Asset Category:

 

Eligible Asset Category

  

Advance Rate

 

Eligible U.S. Government Bonds

     94 % 

Eligible MBS

     93 % 

Eligible Corporate Debt which is rated AAA by S&P and Aaa by Moody’s

     94 % 

Eligible Corporate Debt which is rated from AA+ by S&P and Aa1 by Moody’s to AA-
by S&P and Aa3 by Moody’s

     87 % 

Eligible Corporate Debt which is rated from A+ by S&P and A1 by Moody’s to A- by
S&P and A3 by Moody’s

     80 % 

Eligible Corporate Debt which is rated from BBB+ by S&P and Baa1 by Moody’s to
BBB- by S&P and Baa3 by Moody’s

     70 % 

Eligible Listed Equities and Eligible ETFs with a market value of more than
$5.00 per share

     75 % 

Eligible Listed Equities and Eligible ETFs with a market value equal to or less
than $5.00 per share

     50 % 

Eligible Non-Listed Equities

     35 % 

For purposes of determining the Advance Rate for any Eligible Asset, (i) if the
ratings established by Moody’s and S&P for such Eligible Asset shall fall within
different categories, the Advance Rate shall be based on the lower of the two
ratings, (ii) if only one rating is available from either Moody’s or S&P, then
such rating shall be used to determine the Advance Rate and (iii) if the ratings
established by Moody’s or S&P shall be changed, such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
If the rating system of Moody’s or S&P shall change, or if either rating agency
shall cease to be in the business of rating obligations, the Lenders and the
Borrowers shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency.



--------------------------------------------------------------------------------

Lender Signature Page to Knight Execution & Clearing Services LLC and Knight
Capital Americas, L.P. Credit Agreement, dated as of the date first above
written

 

“Concentration Limit”: a policy pursuant to which, for purposes of determining
whether an asset constitutes a Pledged Eligible Asset of a Borrower, the
following limits apply:

(a) Eligible Listed Equities, Eligible Non-Listed Equities and Eligible
Corporate Debt issued by any single issuer and its Affiliates shall constitute
Eligible Assets (and in the case of KECS, Customer Pledged Eligible Assets,
Non-Customer Pledged Eligible Assets and Firm Pledged Eligible Assets) only to
the extent that the aggregate Market Value of Eligible Listed Equities, Eligible
Non-Listed Equities and Eligible Corporate Debt issued by such issuer and its
Affiliates would not exceed 10% of the Borrowing Base A Limit for such Borrower
(and in the case of KECS, 10% of all Customer Pledged Eligible Assets, 10% of
all Non-Customer Pledged Eligible Assets and 10% of Firm Pledged Eligible
Assets) at such time;

(b) American depositary receipts, Eligible ETFs and Eligible Non-Listed Equities
shall constitute Eligible Assets (and in the case of KECS, Customer Pledged
Eligible Assets, Non-Customer Pledged Eligible Assets and Firm Pledged Eligible
Assets) only to the extent that the aggregate Market Value of such American
depositary receipts, Eligible ETFs and Eligible Non-Listed Equities would not
exceed 25% of the Borrowing Base A Limit for such Borrower (and in the case of
KECS, 25% of all Non-Customer Pledged Eligible Assets, 25% of all Customer
Pledged Eligible Assets and 25% of Firm Pledged Eligible Assets) at such time;

(c) American depositary receipts shall constitute Eligible Assets (and in the
case of KECS, Customer Pledged Eligible Assets, Non-Customer Pledged Eligible
Assets and Firm Pledged Eligible Assets) only to the extent that the aggregate
Market Value of such American depositary receipts would not exceed 15% of the
Borrowing Base A Limit for such Borrower (and in the case of KECS, 15% of all
Customer Pledged Eligible Assets, 15% of all Non-Customer Pledged Eligible
Assets and 15% of Firm Pledged Eligible Assets) at such time; and

(d) Eligible Non-Listed Equities shall constitute Eligible Assets (and in the
case of KECS, Customer Pledged Eligible Assets, Non-Customer Pledged Eligible
Assets and Firm Pledged Eligible Assets) only to the extent that the aggregate
Market Value of Eligible Non-Listed Equities would not exceed 15% of the
Borrowing Base A Limit for such Borrower (and in the case of KECS, 15% of all
Customer Pledged Eligible Assets, 15% of all Non-Customer Pledged Eligible
Assets and 15% of Firm Pledged Eligible Assets) at such time.